Execution Copy     CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 
Exhibit 10.k
TXU Generation Development Company LLC
1601 Bryan Street
Dallas, TX 75201-3411


June 6, 2006


***


Re:   Transaction Confirmation
             Our Ref:_____________  Fax:  _______________ 
 
     *** Ref: _____________
 
Dear Sirs:


The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between *** (“Party A”) and
TXU Generation Development Company LLC, a Delaware limited liability company
(“Party B”) on the Trade Date specified below (this “Transaction”).


The definitions and provisions contained in the 2000 ISDA Definitions published
by the International Swaps and Derivatives Association, Inc. (“ISDA”), as
supplemented from time to time, (collectively the “2000 ISDA Definitions”) are
incorporated into this Confirmation. Additionally, the 2005 Commodity
Derivatives Definitions, as supplemented or modified from time to time
(collectively, the “Commodity Definitions”) published by ISDA are hereby
incorporated into this Confirmation by reference with respect to any
“Transactions” (as defined by the Commodity Definitions) in commodities, except
as otherwise specifically provided in this Confirmation. In the event of any
inconsistency between the 2000 Definitions and the Commodity Definitions with
respect to such Transactions, the Commodity Definitions will prevail.


This Confirmation evidences a complete and binding agreement between Party A and
Party B as to the terms of the Transaction to which this Confirmation relates.
The Parties to this Confirmation shall in good faith attempt to negotiate and
execute a 1992 ISDA Master Agreement (Multicurrency-Cross Border) (the “ISDA
Form” or, when executed, the “Agreement”) with such modifications as Party A and
Party B will in good faith agree. Upon execution of the Agreement, this
Confirmation will supplement, form a part of, and be subject to that Agreement.
Until Party A and Party B execute and deliver the Agreement, if any, this
Confirmation, together with all other documents referring to the ISDA Form (each
a “Confirmation”) confirming transactions (each a “Transaction”) entered into
between Party A and Party B (notwithstanding anything to the contrary in a
Confirmation), shall supplement, form a part of, and be subject to an agreement
(which shall survive the termination of this Transaction) in the form of the
ISDA Form as if Party A and Party B had executed an agreement in such form
effective as of the Trade Date of the first Transaction between Party A and
Party B (but without any Schedule except for (i) the election of Loss and Second
Method for the purposes of payments on early termination, (ii) New York law as
the governing law, (iii) US Dollars (“USD”) as the Termination Currency, (iv)
specifying that Section 2(c)(ii) of the ISDA Form will not apply, (v) Section
5(a)(vi) of the ISDA Form shall be amended by: (A) deleting the phrase “, or
becoming capable at such time of being declared,” therefrom, (B) the Threshold
Amount with respect to Party B shall be $50,000,000 up to and including December
31, 2007 and $100,000,000 on and after January 1, 2008, and (C) deleting clause
(2) thereof with respect to Party B, and (vi) Party A is the Calculation Agent
unless an Event of Default or a Potential Event of Default where Party A is the
Defaulting Party shall occur, in which case Party B shall be the Calculation
Agent).


This Transaction and any future Transactions between the parties are entered
into on the understanding that this Confirmation and any future Confirmations
form a single agreement between the parties, and the parties would not otherwise
enter into any Transaction(s).


This Confirmation supersedes any prior oral or written agreement between the
Parties regarding the subject matter hereof. This Confirmation, together with
the ISDA Form, shall constitute the entire agreement between the Parties with
respect to this Transaction.
 
 
*** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
 
 




Unless otherwise agreed, all money payable by one party (the “Payor”) to the
other (the “Payee”) in respect of a Transaction shall be paid free and clear of,
and without withholding or deduction for, any taxes or duties of whatsoever
nature imposed, levied, collected, withheld or assessed by any authority having
power to tax (a “Tax”), unless the withholding or deduction of such Tax is
required by law. In that event, unless otherwise agreed, Payor shall pay such
additional amounts as will result in the net amounts receivable by Payee (after
taking account of such withholding or deduction) being equal to such amounts as
would have been received by Payee had no such Tax been required to be withheld
or deducted; provided the term “Tax” shall not include any Tax that would not
been imposed but for (i) the failure of Payee to timely deliver any tax form or
document reasonably requested by Payor, or (ii) the existence of any present or
former connection between Payee and the jurisdiction imposing such Tax other
than the mere receipt of payment from Payor or the performance of Payee's
obligations under a Transaction.


 
1.    Transactions:
 
The transactions, the terms of which are set forth in Schedule 1 (collectively,
this “Transaction”), are commodity swaps.
 
   
2.    Collateral Requirements:
 
Party A Credit Terms:
 
Credit Support Provider: ***.


Credit Support Document: Guaranty of *** in the form attached as Annex A
delivered within two (2) Business Days of the execution of this Transaction.


The 1994 ISDA Credit Support Annex (New York law) shall apply to this
Confirmation and is incorporated herein by reference. Paragraph 13 thereof is
attached as Annex B; provided that the obligation of Party A to post Eligible
Collateral thereunder shall not commence until the LC Termination Date.
 
Party B Credit Terms:
 
Credit Support Provider: The issuer of any Acceptable Letter of Credit provided
by Party B hereunder.
Credit Support Document: (a) Any Acceptable Letter of Credit provided, or
required to be provided, by Party B hereunder; and (b) any document evidencing
or granting a lien in Big Brown Collateral or Alternate Physical Collateral
provided, or required to be provided, by Party B hereunder.


(a)
Provision Controlling. Notwithstanding anything to the contrary in this
Transaction, the ISDA Form or the Agreement, the provisions of this Section 2
shall govern all of the obligations of Party B with respect to the posting of
collateral to Party A with respect to this Transaction, all Transactions under
the Agreement and any Back to Back Documentation (as defined in Section 9). In
the event of any conflict between the terms and conditions of this Section 2 and
any other provision of the Agreement, any schedule, annex or exhibit to the
Agreement, any Confirmation issued under the Agreement or any Back to Back
Documentation, the terms of this Section 2 shall control and govern. The parties
agree that this Section 2 shall be a part of the Agreement and any Back to Back
Documentation as executed and shall serve as a collateral addendum for the
Agreement and any Back to Back Documentation.



(b)
Trade Date to LC Termination Date (“Phase I”).

 

  (i) Phase I Collateral. No later than three (3) Business Days after the Trade
Date, Party B shall, in order to secure Party B's obligations hereunder, deliver
to Party A Acceptable Letters of Credit having a collective stated amount equal
to $500 million. Party B shall maintain such Acceptable Letters of Credit in
effect until the date (the “LC Termination Date”) when Party B (through its
applicable Affiliate) provides to Party A or Party A’s designee, and Party A
accepts, the first priority security interest in and lien on the Big Brown
Collateral or otherwise provides to Party A or Party A’s designee, and Party A
accepts, other Acceptable Collateral as described in clause (c)(ii)(A) or (B) as
applicable. On the earlier of (i) the LC Termination Date or (ii) the date on
which no obligations in respect of this Transaction remain outstanding (other
than contingent and unasserted obligations in

2

 
 
 

 

   
respect of indemnities and similar provisions), Party A shall return the
Acceptable Letters of Credit referred to in this clause (b) to Party B; provided
that Party A
may continue to hold such Acceptable Letters of Credit notwithstanding the
occurrence of the LC Termination Date where Party B has elected to increase the
amount of such Acceptable Letters of Credit pursuant to clause (c)(ii)(B) below
(and such Acceptable Letters of Credit shall be subject to return as specified
in
clause (c)(iii) below).

 

 
(ii)
Phase I Due Diligence on Big Brown Collateral. From and after the Trade Date,
Party B shall provide, or cause its Affiliates to provide, Party A and its
representatives with commercially reasonable access and cooperation to enable
Party A to perform due diligence review of the Big Brown Facility and/or the
facilities making up any Alternative Physical Collateral, as applicable, which
access and cooperation shall include (A) providing copies of relevant documents
(including tax and operational but excluding, except as provided in subclause
(B) following, environmental information), (B) a copy of the most recent Phase I
environmental site assessment, and, if such Phase I environmental site
assessment resulted in a Phase II environmental site assessment, a copy of such
Phase II environmental site assessment, (C) access to the relevant power
generation facility and associated interconnection, transportation, storage and
other related facilities during normal working hours, and (D) good faith
responses to customary requests for further relevant information (collectively
“Due Diligence”). Party A agrees to complete its Due Diligence within twenty-one
(21) days of receipt from Party B of all of the information in Party A’s Due
Diligence requests.



(c)
LC Termination Date to Adjustment Date (“Phase II”).




 
(i)
Condition Precedent to the Delivery of the Phase II Physical Collateral.  It
shall be a condition precedent to Party B’s ability to deliver the first
priority lien on the Big Brown Collateral pursuant to Section 2(c)(ii)(A) or,
solely in the event that the Big Brown Collateral has previously been released,
Section 2(f) below, or the first priority lien on the Alternative Physical
Collateral pursuant to Section 2(c)(ii)(B)(1) or, solely in the event that the
Alternative Physical Collateral has previously been released, Section 2(f)
below, that first Party A shall have delivered a notice to Party B that Party A
has completed its Due Diligence review to its satisfaction (a “Diligence
Completion Notice”) or waived the same. Unless and until Party A delivers such
notice or waiver, from and after ninety (90) days after the Trade Date, Party B
shall provide Party A with the Acceptable Letter(s) of Credit specified in
Section 2(c)(ii)(B)(2); provided, however, that Party B shall be entitled to
request in writing that Party A deliver the Diligence Completion Notice at any
time on or after the date which is thirty (30) days following the Trade Date
(or, in the case of any transaction under Section 2(f), fourteen (14) days
following the date on which such transaction is proposed) and Party A shall,
within ten (10) Business Days of the delivery of such request, either: (A)
deliver to Party B the Diligence Completion Notice or (B) deliver to Party B a
specific list of outstanding items that it requires in order to complete its Due
Diligence; provided further that if Party A fails to provide either of the
foregoing within said ten (10) Business Day period, it shall be deemed to have
waived the condition that a Diligence Completion Notice be delivered.




 
(ii)
Delivery of Collateral. Party B shall, within ninety (90) days of the Trade
Date, in order to secure its obligations to Party A hereunder, either:

 

    (A) if the condition in Section 2(c)(i) above has been satisfied or waived,
cause to be delivered to Party A or Party A’s designee: (1) a first priority
lien on and security interest in the Big Brown Collateral, subject to Big Brown
Permitted Liens; provided that such first priority lien and security interest is
and shall be applicable solely to Party B’s obligations under this Transaction,
all Transactions under the Agreement and any other Back to Back Documentation in
an amount not to exceed its Collateral Percentage of the value of the Big Brown
Collateral, (2) if required by Party A, a mortgagee’s title policy on the real
property interests in the Big Brown Collateral in a form reasonably acceptable
to Party A and in an amount equal to $100,000,000, or such lesser amount as may
be agreed between Party A and Party B as representing the value of the real
property interests only with respect to the Big Brown Collateral, (3) evidence
of property insurance covering the Big Brown Collateral consistent with
customary utility standards, (4) an opinion of Texas counsel (which may be
in-house counsel), and, with respect to enforceability of this Transaction, New
York counsel to Party B (in each case subject to customary qualifications,
assumptions and exceptions) as to the valid formation of Party B and Big Brown
Company, the power and authority of Party B

 
 
 
3

 
 
 

     
and Big Brown Company to execute, deliver, enter into, and perform its
obligations under this Transaction and the collateral security documents, the
enforceability of this Transaction, the creation and perfection of the security
interests in the Big Brown Collateral in favor of Party A (or its designee) or
its collateral agent and that this Transaction, the Agreement and the collateral
security documents do not violate the provisions of Party B or Big Brown
Company’s governing documents or material agreements (collectively, the
“Opinions”); (5) a copy of a real property mortgage and fixture filing (the “Big
Brown Mortgage”) granting the lien and security interest referred to in clause
(1) above, (6) UCC-1 financing statements filed with the appropriate state and
local authorities perfecting the lien and security interest on personal property
referred to in clause (1) above, (7) a letter agreement, in a form reasonably
acceptable to Party A, between Party B and Big Brown Company pursuant to which
Party B pays Big Brown Company a fee of $500,000 per annum (in advance) in
consideration for Big Brown Company making its assets available for credit
support for Party B’s obligations, and which provides that, for so long as the
Big Brown Collateral is provided to Party A hereunder, such letter agreement
shall not be materially modified or terminated nor any of its material
provisions waived, without the prior written consent of Party A, (8) a letter
from TXU Energy Company LLC to Party A pursuant to which TXU Energy Company LLC
indemnifies Party A from and against any and all claims, losses, liabilities,
suits, obligations, fines, damages, judgments, penalties, charges, costs and
expenses (including reasonable attorneys' fees and disbursements), whether civil
or criminal, arising under a theory of negligence or strict liability, or
otherwise, which, directly or indirectly: (I) arise or relate to the period when
an Affiliate of Party B was the owner or operator of the Big Brown Collateral,
and (II) result from, or in connection with, any use, release or discharge of
Hazardous Materials in violation of applicable law at, upon or under any
property of Big Brown Company, and which provides that such indemnity letter
will survive the transfer or novation of this Transaction, and (9) an opinion of
a qualified investment bank or valuation consultant (mutually acceptable to
Party A and Party B) that, after the delivery of the Big Brown Collateral
hereunder, the Big Brown Company shall be solvent, provided that the cost of
such opinion shall be for the account of Party A (in the amount agreed upon
prior to the commencement of such bank or consultant's engagement) (and Big
Brown Company shall, until the lien on the Big Brown Collateral is released in
accordance with clause 2(c)(iii) below, be considered a “Credit Support
Provider” hereunder); or

 
 

    (B) provide to Party A (or Party A's designee) either:

 

 
(1)
if the condition in Section 2(c)(i) above has been satisfied or waived,
collateral in the form of a first priority lien on and security interest in all
or a portion of another coal and/or lignite-fired power plant (“Alternative
Physical Collateral”), as mutually agreed between Party A and Party B and
subject to Alternative Physical Collateral Permitted Liens, which Alternative
Physical Collateral shall be (a) of at least equivalent value to the Big Brown
Collateral, as determined by reference to the written opinion of an accounting
or energy consulting firm chosen by mutual agreement of the Parties and
generally known in the utility industry to have expertise in valuing power
generation facilities, (b) delivered together with the deliverables identified
in sub-clauses (2) through (9) of Section 2(c)(ii)(A) of this Confirmation, with
such changes as are necessary to reflect the substitution of the Alternative
Physical Collateral for the Big Brown Collateral, and the owner of the
Alternative Physical Collateral for Big Brown Company, and (c) documented to
reflect such grant of collateral as the parties may agree. The value of Party
A’s claim against the lien and security interest shall be limited to an amount
equal to the Collateral Percentage of the value of the Alternative Physical
Collateral; or




 
(2)
Acceptable Letters of Credit having a collective stated amount of $1 billion;
provided that if the Big Brown Collateral, Alternative Physical Collateral or
the DevCo Collateral has not been provided prior to the date that is three
hundred and sixty-five (365) days following the Trade Date (such date, the
“Anniversary Date”), the aggregate amount of such Acceptable Letters of Credit
shall be increased on the Anniversary Date to $2.0 billion;

 
4



(any such credit support as referred to in the foregoing clauses (1) and (2),
“Acceptable Collateral”);


 provided that: (x) if Party B is able to cause to be provided to Party A the
Big Brown Collateral referred to in clause 2(c)(ii)(A), any Alternative Physical
Collateral or the DevCo Collateral provided in Section 2(d) below at any time
following the posting of Acceptable Letters of Credit, such Acceptable Letters
of Credit shall promptly be returned to Party B by Party A and the provisions of
clause (A) above (in the case of the Big Brown Collateral), clause (B)(1) above
(in the case of Alternative Physical Collateral) or Section 2(d) (in the case of
the DevCo Collateral) shall apply and (y) if Party B is able to cause to be
provided to Party A the Big Brown Collateral referred to in the foregoing clause
(A) or the DevCo Collateral provided in Section 2(d) below at any time following
the posting of any Alternative Physical Collateral, Party A shall promptly
release its lien on and security interest in such Alternative Physical
Collateral (and Party A shall promptly execute such releases and other
documentation as may be necessary or, in the reasonable opinion of Party B,
desirable to effect such release) and the provisions of clause (A) above (in the
case of the Big Brown Collateral) or Section 2(d) (in the case of the DevCo
Collateral) shall apply.
 

 
(iii)
Release of Collateral. On the earlier of (A) the Five Plant Permit Date and (B)
the date on which no obligations in respect of this Transaction remain
outstanding (other than contingent and unasserted obligations in respect of
indemnities and similar provisions), Party A shall, at Party B’s sole cost and
expense, release its liens on and security interests in the Big Brown Collateral
or other Acceptable Collateral (or, in the case of Acceptable Collateral
consisting of an Acceptable Letters of Credit, return such Acceptable Letters of
Credit to Party B) and promptly execute such releases and other documentation as
may be necessary or, in the reasonable opinion of Party B, desirable to effect
such release.

 

  (iv) Additional Liens. If, at any time, and subject to Section 2(c)(v) below,
Party B or any of its affiliates desire to provide a lien on and security
interest in the Big Brown Collateral or other Alternative Physical Collateral to
any person other than Party A in order to secure obligations under any other
indebtedness (including, without limitation, other commodity hedges, power
purchase agreements or similar hedge obligations) of any person, Party A agrees
that (A) to the extent that any mortgage or security interest has been granted
in such collateral in Party A’s name or the name of its designee, it shall cause
such collateral to be assigned or otherwise transferred to a collateral agent
selected by Party B to act for the benefit of all persons that are to share in
such collateral pursuant to such indebtedness and (B) it shall execute and
deliver such collateral agency and intercreditor documentation as may be
necessary or, in the opinion of Party B, desirable to: (1) appoint the
collateral agent for purposes of holding the applicable collateral and
exercising remedies in respect thereof, (2) reflect the sharing of the lien on
such collateral on a pari passu basis with Party A’s interest equaling its
Collateral Percentage (or Modified Percentage, as applicable) of the value of
the Big Brown Collateral (or value of the Alternative Physical Collateral, as
applicable) and (3) reflect that Party A shall only be entitled to vote its
Collateral Percentage (or Modified Percentage, as applicable) in connection with
any exercise of remedies against the Big Brown Collateral or other Alternative
Physical Collateral. It is understood and agreed that in the event that any
person other than Party A shall be granted a lien on the Big Brown Collateral or
Alternative Physical Collateral as contemplated in this clause (iv), such person
will have a "Collateral Percentage" and a "Modified Percentage" calculated in
respect of it in the same manner as Party A's Collateral Percentage and Modified
Percentage are calculated hereunder.  In addition, where this agreement refers
to the aggregate Collateral Percentage or aggregate Modified Percentage, it is
understood and agreed that this means the aggregate across all parties secured
by liens on the Big Brown Collateral or Alternative Physical Collateral, as the
case may be.

 

 
(v)
Limits on Additional Hedges. ***

 

 
(vi)
Restrictions on Further Liens in Phase I and Phase II. Prior to the Adjustment
Date, to the extent that any mortgage or security interest has been granted in
the Big Brown Collateral or Alternative Physical Collateral in Party A’s name or
the name of its designee, Party B shall not, and shall cause Big Brown Company
not to and/or if applicable the owner of any Alternative Physical Collateral not
to, create, incur or suffer to exist any liens on Big Brown Collateral or
Alternative Physical Collateral, as applicable, other than the liens granted
herein and, in the case of Big Brown Collateral, any Big Brown

 
5

 

    Permitted Lien and in the case of Alternative Physical Collateral, any
Alternative Physical Collateral Permitted Lien (including, without limitation,
in the case of Big Brown Permitted Liens and Alternative Physical Collateral
Permitted Liens, liens in favor of other counterparties on power purchase
agreements and commodity or hedging agreements, as contemplated in Section
2(c)(iv)).

 

  (vii)
Shared Facilities at Big Brown. In connection with the development, construction
and operation of Unit 3 of the Big Brown Facility, Big Brown Company and Party B
(or its affiliates) shall enter into one or more shared facilities agreements on
commercially reasonable terms in order to assure that both parties have full use
and enjoyment of shared facilities at the Big Brown facility, including but not
limited to, coal storage and handling, rail access, fire suppression, electrical
interconnection and water supply. Such agreements shall also contain customary
non-exclusive reciprocal easements for access, egress, utilities, control
systems and plant operations. Party A, if it is the sole mortgagee with respect
to the Big Brown Collateral, shall have the right, upon enforcement of its
remedies in accordance with the security interest under the Big Brown Mortgage,
to have access to shared facilities and related easements so as to facilitate
its full use and enjoyment of the Big Brown Collateral (“Step-In Rights”), and
any intercreditor documentation subsequently entered into hereunder will grant
Step-In Rights to the applicable collateral agent for the benefit of Party A and
other creditors under the Big Brown Mortgage. The sharing agreements shall
provide that Big Brown Company agrees and consents to the assignment of rights
and delegation of duties under such shared facilities agreements pursuant to the
Step-In Rights.

  
 

 
(viii)
Further Due Diligence. Party A may, at any time and from time to time, conduct
further follow-on Due Diligence and request regularly produced environmental
reports (unless the furnishing of such reports would jeopardize claims of
privilege) on any Big Brown Collateral or Alternate Physical Collateral that has
been provided under this Confirmation.

 
(d)    Following Adjustment Date (“Phase III”).
 
 

  
(i)
Delivery of Collateral; Intercreditor Terms. By no later than the Adjustment
Date, in order to secure its obligations under this Transaction and the
Agreement, Party B shall deliver to Party A:

 

   
(A)
(1) a first priority security interest in and lien on the DevCo Collateral,
which security interest and lien are pari passu with the First Lien Credit
Facilities, subject to DevCo Permitted Liens (which security interest shall be
granted through the execution by Party A of an instrument which entitles Party A
to share in the first priority lien granted in the DevCo Collateral to holders
of obligations under the First Lien Credit Facilities and a collateral agency
and intercreditor agreement executed in connection with the Senior Credit
Facilities, which collateral agency and intercreditor agreement shall be on
terms materially consistent with the last paragraph of this clause (d)(i) (the
“Intercreditor Agreement”)); provided that such first priority security interest
and lien is and shall be applicable solely to Party B’s obligations under this
Transaction and the Agreement in an amount not to exceed Party A’s Collateral
Percentage of the Maximum Credit Amount, (2) a reliance letter permitting Party
A to rely on the opinions given to the administrative agent for the lenders
under the First Lien Credit Facilities by Texas counsel (which may be in-house
counsel), and New York counsel in connection with the closing of the Senior
Credit Facilities; and (3) a copy of a real property mortgage and fixture filing
granting the lien and security interest referred to in clause (1) above together
with copies of UCC-1 financing statements filed with the appropriate state and
local authorities perfecting the lien and security interest on personal property
referred to in clause (1) above; and

 

    (B) (1) a second priority security interest in and lien on the DevCo
Collateral, which security interest and lien are pari passu with the Second Lien
Credit Facilities, subject to DevCo Permitted Liens (which security interest
shall be granted through the execution by Party A of (1) an instrument which
entitles Party A to share in the second priority lien granted in the DevCo
Collateral to holders of obligations under the Second Lien Credit Facilities and
(2) the Intercreditor Agreement); provided that such second priority security
interest and lien is and shall be applicable solely to DevCo’s obligations under
this Transaction and the Agreement for any amount in excess of the amount
secured by a first lien as provided in clause (A) above (and shall exclude, for
the avoidance of doubt, any obligations novated or terminated as

 
 
6

 

    provided in Section 2 (f)(i), (ii) or (iv) below), (2) a reliance letter
permitting Party A to rely on the opinions given to the administrative agent for
the lenders under the Second Lien Credit Facilities by Texas counsel, or
in-house counsel, as appropriate, and New York counsel in connection with the
closing of the Senior Credit Facilities; and (3) a copy of a real property
mortgage and fixture filing granting the lien and security interest referred to
in clause (1) above together with copies of UCC-1 financing statements filed
with the appropriate state and local authorities perfecting the lien and
security interest on personal property referred to in clause (1) above.

   

The salient terms of the Intercreditor Agreement shall provide that Party A: (x)
with respect to its first lien described in clause (A), (I) such first lien
shall be pari passu with the First Lien Credit Facilities as provided in clause
(A)(1) above, (II) shall be entitled to share in the first lien on the DevCo
Collateral as a secured party in the event of a liquidation of such collateral
in an amount up to the Maximum Credit Amount and (III) so long as there are
outstanding obligations under the First Lien Credit Facilities, shall have no
voting rights with respect to any matters thereunder except (aa) that Party A
shall have voting rights in connection with an exercise of remedies against the
DevCo Collateral undertaken by the holders of indebtedness under the First Lien
Credit Facilities after Party A shall have declared an Early Termination Date
with respect to this Transaction, all other Transactions under the Agreement and
under any Back to Back Documentation, and calculated the payment due in respect
of such Transactions under Section 6(e) of the ISDA Form (or the Agreement if it
has been executed), or in the case of Back to Back Documentation, the provision
of such documentation analogous to Section 6(e), such that a net amount owing
with respect to such Early Termination Date is determined (an “Aggregate Net
Settlement Amount”) with respect to this Transaction, all Transactions under the
Agreement and all other Back to Back Documentation (and such voting rights shall
be capped at an amount equal to the lesser of its Aggregate Net Settlement
Amount and its Collateral Percentage of the Maximum Credit Amount ) and (bb)
that Party A shall have voting rights in respect of changing any priority of
payments provision set out in any First Lien Collateral Document where such
change would have the effect of preferring accelerated principal payments under
the First Lien Credit Facilities over any Early Termination Amount in respect of
this Transaction, any other Transactions under the Agreement and any other Back
to Back Documentation (subject to the Maximum Credit Amount) and (y) with
respect to its second lien described in clause (B), (I) such second lien shall
be pari passu with the Second Lien Credit Facilities as provided in clause
(B)(1) above (II) shall be entitled to share in the second lien on the DevCo
Collateral as a secured party in the event of a liquidation of such collateral
and (III) shall have no voting rights with respect to any matters thereunder
except (aa) in connection with an exercise of remedies against the DevCo
Collateral undertaken by the holders of indebtedness under the Second Lien
Credit Facilities after Party A shall have declared an Early Termination Date
with respect to this Transaction, all Transactions under the Agreement and under
Back to Back Documentation and determined an Aggregate Net Settlement Amount
with respect to with respect to this Transaction, all Transactions under the
Agreement and all other Back to Back Documentation (and such voting rights shall
be capped at an amount equal to the Aggregate Net Settlement Amount and (bb) in
respect of changing any priority of payments provision set out in any Second
Lien Collateral Document where such change would have the effect of preferring
accelerated principal payments under the Second Lien Credit Facilities over any
Early Termination Amount in respect of this Transaction, any Transactions under
the Agreement and any other Back to Back Documentation. Party A understands and
agrees that the second lien will be structured as junior and subordinate to the
liens of all indebtedness under the First Lien Credit Facilities (both before
and after any bankruptcy of DevCo).




 
(ii)
Release of Collateral. Party A agrees that it shall, at Party B’s sole cost and
expense, release its first and second liens on and security interests in the
DevCo Collateral (and Party A shall promptly execute such releases and other
documentation as may be necessary or, in the reasonable opinion of Party B,
desirable to effect such release): (A) on the date on which no obligations in
respect of this Transaction remain outstanding (other than contingent and
unasserted obligations in respect of indemnities and similar provisions) and (B)
in connection with any sale, lease, transfer or other disposition of such DevCo
Collateral that is permitted under the Senior Credit Facilities and, in the case
of such clause (B), all other creditors who are parties to the Intercreditor
Agreement, have simultaneously released all of their liens on such DevCo
Collateral.

     

 
7



(e)
Additional Terms.




 
(i)
Incorporation of First Lien Restrictive Covenants. On and after the Adjustment
Date and prior to release of Party A’s first lien on the DevCo Collateral as
described hereunder, the covenants of any First Lien Credit Facilities which
directly have the effect of (A) restricting Party B’s (or DevCo’s, as
applicable) ability to grant or suffer the existence of additional liens on the
DevCo Collateral and (B) restricting Party B’s (or DevCo’s, as applicable)
ability to incur additional indebtedness for borrowed money, are hereby
incorporated by reference in their entirety as the same may be amended,
modified, waived or supplemented in accordance with the terms of the First Lien
Credit Facilities.




 
(ii)
Incorporation of Second Lien Restrictive Covenants. On and after the Adjustment
Date and prior to release of Party A’s second lien on the DevCo Collateral as
described hereunder, the covenants of any Second Lien Credit Facilities which
directly have the effect of (A) restricting Party B’s (or DevCo’s, as
applicable) ability to grant or suffer the existence of additional liens on the
DevCo Collateral and (B) restricting Party B’s (or DevCo’s, as applicable)
ability to incur additional indebtedness for borrowed money, are hereby
incorporated by reference in their entirety as the same may be amended,
modified, waived or supplemented in accordance with the terms of the Second Lien
Credit Facilities.




 
(iii)
Refinancing. In the event of a refinancing or replacement of all or a portion of
the Senior Credit Facilities in accordance with the terms thereof, upon the
request of Party B, Party A shall enter into or consent to substitute First and
Second Lien Collateral Documents and/or intercreditor agreements (as
applicable). Party A shall not have any right to object to (and shall be deemed
to have accepted) any provisions of such substitute agreement(s) which are more
favorable to Party A than the provisions contemplated by the original agreement
being entered into on the Five Plant Permit Date. Party A shall also have no
right to object to (and shall be deemed to have accepted) any provisions of such
substitute agreement(s) which (A) are less favorable to it than the provisions
contemplated by such original agreement, if and to the extent the lenders under
the applicable Senior Credit Facilities have accepted such provisions and such
provisions do not materially and adversely affect Party A’s rights (taken as a
whole) as a secured counterparty or (B) are customary for intercreditor,
security, pledge or collateral agreements relating to similar transactions (to
the extent not in conflict with the provisions of this Section 2). Without
limiting the foregoing, Party A shall have no approval rights over the
collateral agent, the depositary agent, or any consultant or advisor referred to
in such substitute agreement(s).



(iv)   Further Assurances, Sale of Collateral.
 

 
(A)
For so long as Party B is required to provide Big Brown Collateral, Alternative
Physical Collateral or DevCo Collateral hereunder, Party B shall, and shall
cause, as applicable, Big Brown Company, the owner of any Alternative Physical
Collateral, and each Subsidiary Guarantor, to preserve, protect and defend the
liens and security interests granted on such collateral, or in the case of DevCo
Collateral, under the applicable First Lien Collateral Documents and Second Lien
Collateral Documents, and, from time to time, take such actions as may be
reasonably necessary to render fully valid and enforceable under all applicable
laws the rights, liens and priorities of Party A with respect to such collateral
furnished thereunder or intended to be so furnished.

 

 
(B)
For so long as Party B is required to provide Big Brown Collateral or
Alternative Physical Collateral hereunder, Party B shall not, and shall not
permit Big Brown Company or the owner of any Alternative Physical Collateral to,
sell, lease, transfer or otherwise dispose of any material portion of the Big
Brown Collateral or Alternative Physical Collateral; provided that Party B, Big
Brown Company and the owner of any Alternative Physical Collateral shall be
permitted to (i) sell or otherwise dispose of power, capacity, ancillary
services, coal, natural gas, fuel or inventory, (ii) sell, lease, transfer or
otherwise dispose of assets that are obsolete, damaged or not used or useful in
its business, (iii) sell, lease, transfer or otherwise dispose of assets to any
Subsidiary Guarantor, and (iv) sell, lease, transfer or otherwise dispose of
assets for cash consideration in an aggregate amount not to exceed $25,000,000
in any calendar year.

 
 
8

 
 

(f) Overhedging; Other Adjustments.  

 
  
(i)
Overhedging. On December 31, 2007 (the “Hedge Calculation Date”) Party B shall
(A) calculate the gross capacity for all Subject DevCo Facilities (such
capacity, the “Permitted Capacity”); (B) calculate the “Permitted Hedge
Capacity” for each of calendar years 2009, 2010, 2011 and 2012 (each such year,
a “Hedge Year”), which shall equal 51,000,000 MMBtus of natural gas hedge
transactions per 1,000 MW of Permitted Capacity scheduled to be commercially
available in such calendar year per the EPC Contract as of December 31, 2007
(provided that the size of the maximum allowed hedge position (as above,
51,000,000 MMBtus per 1,000 MW of Permitted Capacity) will be prorated to
reflect the monthly production schedule in each such Hedge Year based on the
target online dates as of December 31, 2007); and (C) provide written notice of
the Permitted Capacity and Permitted Hedge Capacity to Party A (the “Hedge
Capacity Notice”). In the event that notional amount of MMBtus hedged under this
Transaction, together with any other Transactions under the Agreement or any
other Back to Back Documentation and any hedge documentation with third-party
hedge providers (collectively, for any such year, the “Total Notional Hedge”)
results in Party B having outstanding notional amounts in respect in any Hedge
Year in excess of the Permitted Hedge Capacity as calculated by Party B
hereunder for such year, Party A and Party B agree that, within five (5)
Business Days after Party B provides the Hedge Capacity Notice (the “Hedge
Transfer Date”), Party B shall novate or otherwise transfer to a Permitted
Transferee pursuant to a Novation Agreement Party B’s rights and obligations
under a pro rata portion of the Total Notional Hedge in excess of the Permitted
Hedge Capacity under this Transaction, Transactions under the Agreement or under
any other Back to Back Documentation (in each case as may be outstanding with
Party A), which results in Party B retaining a basket of hedge transactions that
keeps the average hedged price for such Hedge Year approximately the same as it
was prior to such novation or transfer. On or immediately prior to the Hedge
Transfer Date and as a condition precedent to the effectiveness of the Novation
Agreement, each of Party B and the Permitted Transferee shall represent to Party
A that it is not subject to an event or circumstance set forth Section 5(a)(vii)
of the ISDA Form (or the Agreement if then executed). Provided that Party B has
complied in full with its obligations under this Section 2(f)(i), Party A agrees
to: (x) enter into such novation or other transfer to a Permitted Transferee
without requiring any termination payment or mark-to-market payment in
connection therewith (i.e., the hedge will be transferred at the original
contract price with any embedded gain or loss not being realized at transfer);
(y) pay to the Permitted Transferee a fee*** transferred as provided in this
paragraph upon the novation or transfer of the relevant hedge to the Permitted
Transferee; and (z) execute a Novation Agreement with Party B and the Permitted
Transferee to give effect to such novation or transfer. If the Big Brown
Collateral or Alternative Physical Collateral that serves as the collateral for
the Permitted Transferee had previously been released upon the occurrence of the
Five Plant Permit Date, then the liens on such collateral will be reconstituted
thereon through the delivery of the documentation listed in Section 2(c)(i)(A)
or 2(c)(i)(B)(1), as applicable. Further, if the Big Brown Collateral or
Alternative Physical Collateral serves as the collateral for the Permitted
Transferee, then Party A’s interest in such collateral shall be limited solely
to its Modified Percentage of the value of such collateral. For the avoidance of
doubt, after giving effect to this clause (f)(i), all portions of this
Transaction, other Transactions under the Agreement and under Back to Back
Documentation that (AA) are not subject to transfer or novation pursuant to this
Section 2(f)(i) shall be secured solely by the DevCo Collateral and shall have
no claim against the Big Brown Collateral or the Alternative Physical Collateral
and (BB) are subject to transfer or novation pursuant to this Section 2(f)(i)
shall be secured solely by the Big Brown Collateral or the Alternative Physical
Collateral, as applicable, and shall have no claim against the DevCo Collateral.

 

 
(ii) Sale of Assets. In the event that DevCo shall sell or transfer any DevCo
Facility (including, without limitation, through the sale of a Subsidiary
Guarantor), Party B shall calculate the “Allowed Hedge Capacity”, which shall
equal 51,000,000 MMBtus of natural gas hedge transactions per 1,000 MW of gross
capacity for each DevCo Facility still owned by DevCo or one of its subsidiaries
(excluding the DevCo Facility to be sold) that is scheduled to be commercially
available in such calendar year (provided that the size of the maximum allowed
hedge position will be prorated to reflect the monthly production schedule in
each such Hedge Year), and provide written notice of such Allowed Hedge Capacity
to Party A, for each Hedge Year that has not theretofore commenced (the
“Transfer Hedge Capacity Notice”). Party B shall notify Party A in the event
that the outstanding notional amounts if any in respect of any Hedge Year would
be in excess of the Allowed Hedged Capacity after such sale



 
9


   

 
 
 

   
or transfer. Party A and Party B agree that at the closing of such sale or
transfer, Party B shall, at its option: (A) terminate all or a portion of this
Transaction, Transactions under the Agreement or under any other Back to Back
Documentation (with the appropriate Party making the termination payment
pursuant to Section 6(e) of the ISDA Form or the Agreement (as applicable)); or
(B) novate or otherwise transfer to a Permitted Purchaser pursuant to a Novation
Agreement Party B’s rights and obligations under all or a portion of this
Transaction, Transactions under the Agreement or under any other Back to Back
Documentation (in each case as may be outstanding with Party A), such that the
outstanding notional amounts in respect of each Hedge Year are no longer in
excess of the Allowed Hedged Capacity; provided, however, that such novation or
transfer shall be subject to providing collateral to Party A of reasonably
equivalent value (and in a dispute in respect thereof, such value will be
determined by an experienced independent appraiser). In each case, such
termination, transfer or novation must result in Party B retaining a basket of
hedge transactions that keeps the average hedged price for each Hedge Year
approximately the same as it was prior to such termination, transfer or
novation. On or immediately prior to the date of a novation and as a condition
precedent to the effectiveness of the Novation Agreement, each of Party B and
the Permitted Purchaser shall represent to Party A that it is not subject to an
event or circumstance set forth Section 5(a)(vii) of the ISDA Form (or the
Agreement if then executed). Provided that Party B has complied in full with its
obligations under clause (B) of this Section 2(f)(ii), Party A agrees to (x)
enter into such novation or other transfer to a Permitted Purchaser without
requiring any termination payment or mark-to-market payment in connection
therewith (i.e., the hedge will be transferred at the original contract price
with any embedded gain or loss not being realized at transfer); and (y) execute
a Novation Agreement with Party B and the Permitted Purchaser to give effect to
such novation or transfer.

 

 
(iii)
Pre-Completion Shortfall. In the event that any settlement date shall occur
under this Transaction, other Transactions under the Agreement or any other Back
to Back Documentation *** (the “Draw Window”) and Party B cannot make payment of
any amount due to Party A in respect of this Transaction, other Transactions
under the Agreement or any other Back to Back Documentation on such settlement
date due to insufficient funding caused by construction delays beyond those
mitigated by the novations in Section 2(f)(i) (a “Pre-Completion Shortfall”),
Party B shall provide written notice to Party A of such Pre-Completion Shortfall
(a “Pre-Completion Shortfall Notice”). Upon receipt of a Pre-Completion
Shortfall Notice from Party B, Party A shall cause its Affiliate to advance
funds to Party B in amounts necessary to pay such Pre-Completion Shortfall in
accordance with the terms of the credit facility to be underwritten by an
Affiliate of Party A and as further defined in Schedule 2 (“Credit Facility
Terms” ). Provided that Party B makes any settlement payments estimated by Party
A to be associated with such Pre-Completion Shortfall from such facility, Party
A agrees not to assert or otherwise exercise any rights in respect of a
Potential Event of Default, Event of Default or other “default” howsoever
described in the related documentation arising directly in respect of such
Pre-Completion Shortfall. 

 
 
 

 
 (iv)
DevCo Facility Status Updates and Viability. Party B shall provide Party A with
the same regular status updates concerning the construction of the DevCo
Facilities that are provided to the holders of indebtedness under the First Lien
Credit Facilities. If, after December 31, 2007, a “Permitted Abandonment” or
“Permitted Removal” as such terms are defined in the Senior Credit Facilities
shall occur with respect to a DevCo Facility, Party B shall calculate the
“Remaining Hedge Capacity”, which shall equal 51,000,000 MMBtus of natural gas
hedge transactions per 1,000 MW of gross capacity for each DevCo Facility
(excluding the DevCo Facilities subject of such Permitted Removal or Permitted
Abandonment) that is scheduled to be commercially available in each Hedge Year
(provided that the size of the maximum allowed hedge position will be prorated
to reflect the monthly production schedule in each such Hedge Year), and provide
written notice of such Remaining Hedge Capacity to Party A. In the event that
the Total Notional Hedge then outstanding in any Hedge Year is in excess of the
Remaining Hedge Capacity as calculated by Party B hereunder for such Hedge Year,
Party B shall, at its option: (1) terminate (with the appropriate Party making
the termination payment pursuant to Section 6(e) of the ISDA Form (or the
Agreement, as applicable)); or (2) novate or otherwise transfer to a Permitted
Transferee, in each case the pro rata portion of this Transaction, Transactions
under the Agreement or under any other Back to Back Documentation associated
with such delayed DevCo Facility under the same terms and conditions as set
forth in Section 2(f)(i).

 
 
10

 


(g)    Definitions. As used in this Confirmation, the following terms shall have
the following meanings:


“Acceptable Letter of Credit” shall mean an irrevocable, transferable, standby
letter of credit, issued by a major U.S. commercial bank or a foreign bank with
a U.S. branch office having a capital and surplus of at least $10 billion and
with a credit rating of at least A- by S&P or A3 by Moody's (a “Qualified
Issuer”), substantially in the form attached as Annex C, provided, however, that
no Qualified Issuer may be the issuer of more than $500,000,000 in Acceptable
Letters of Credit unless such Qualified Issuer has a credit rating from S&P
equal to AA or better and a credit rating from Moody’s equal to Aa2 or better.


“Adjustment Date” shall mean the earlier to occur of: (i) the Novation Date; and
(ii) the Five Plant Permit Date.


“Affiliate” shall mean, in relation to any person, any entity controlled,
directly or indirectly, by the person, any entity that controls, directly or
indirectly, the person or any entity directly or indirectly under common control
with the person (excluding ***). For this purpose, “control” of any entity or
person means ownership of a majority of the voting power of the entity or
person.


“Alternative Physical Collateral Permitted Liens” shall mean:


(a)
liens created under a mortgage for the benefit of Party A or its designee;

 
(b)
liens for any tax, assessment or other governmental charge to the extent not yet
delinquent or being contested or reserved against in accordance with customary
practice;



(c)
materialmen’s, mechanics’, workers’, repairmen’s, employees’ or other like
liens, arising in the ordinary course of business;



(d)
liens arising out of judgments or awards so long as an appeal or proceeding for
review is being prosecuted in good faith and for the payment of which adequate
reserves, bonds or other security have been provided or are fully covered by
insurance;



(e)
liens consisting of encumbrances set forth and described on the applicable
schedules to the applicable title commitments and/or title policies delivered
pursuant to Section 2(c)(i)(B)(1);



(f)
other liens incident to the ordinary course of business;



(g)
involuntary liens (including, without limitation, a lien of an attachment,
judgment or execution);



(h)
additional liens in favor of counterparties under power purchase agreements or
commodity or hedging agreements, subject to the aggregate Collateral Percentage
of all such persons, together with Party A, never exceeding 1.00 (i.e., 100%);
provided that (i) where the Alternative Physical Collateral serves as collateral
for a Permitted Transferee after the Adjustment Date, the foregoing reference to
“Collateral Percentage” shall be deemed a reference to Modified Percentage and
(ii) prior to December 31, 2007, such liens shall only be permitted where the
applicable power purchase agreements or commodity or hedging agreements relate
to DevCo hedging activities; and



(i)
liens under purchase money loans or capital leases (to the extent such liens
attach to Alternative Physical Collateral) or in respect of emissions allowances
in an amount not to exceed $50,000,000 in the aggregate;



provided, however, that the foregoing liens listed in clauses (b), (c), (d),
(e), (f) and (g) do not in the aggregate materially impair the value of the
Alternative Physical Collateral, provided, however, that the foregoing proviso
shall only apply to clause (e) until delivery of the title policy referred to in
Section 2(c)(ii)(B)(1)(b).


“Big Brown Company” means TXU Big Brown Company LP, a Texas LP.


“Big Brown Facility” means the coal or lignite-fired electric generation
facility located in Freestone County, Texas and owned by Big Brown Company.


“Big Brown Collateral” shall mean: (a) the two generating units of the Big Brown
Facility known as Unit 1 and Unit 2, and all associated fixtures, contracts,
inventory, general intangibles, appurtenances and easements that are reasonably
 
 
11

 
necessary to operate these generating units, subject to the provisions of
Section 2(c)(vii); and (b) all proceeds therefrom; provided that any facilities
that are necessary or, in the opinion of Party B, desirable for the development,
construction and operation of the planned development of Big Brown Unit 3 and
that would otherwise be a part of the Big Brown Collateral shall be expressly
excluded therefrom (and, to the extent a lien thereon or a security interest
therein is granted to Party A in connection herewith, Party A shall promptly
release such lien on and security interest in such property upon the request of
Party B and shall execute such releases and other documentation as may be
necessary or, in the reasonable opinion of Party B, desirable to effect such
release).


“Big Brown Permitted Liens” shall mean:


(a)
liens created under the Big Brown Mortgage;



(b)
liens for any tax, assessment or other governmental charge to the extent not yet
delinquent or being contested or reserved against in accordance with customary
practice;



(c)
materialmen’s, mechanics’, workers’, repairmen’s, employees’ or other like
liens, arising in the ordinary course of business;



(d)
liens arising out of judgments or awards so long as an appeal or proceeding for
review is being prosecuted in good faith and for the payment of which adequate
reserves, bonds or other security have been provided or are fully covered by
insurance;



(e)
liens consisting of encumbrances set forth and described on the applicable
schedules to the applicable title commitments and/or title policies delivered
pursuant to Section 2(c)(i)(A)(2);



(f)
other liens incident to the ordinary course of business;



(g)
involuntary liens (including, without limitation, a lien of an attachment,
judgment or execution);



(h)
additional liens in favor of counterparties under power purchase agreements or
commodity or hedging agreements subject to the aggregate Collateral Percentage
of all such persons, together with Party A, never exceeding 1.00 (i.e., 100%);
provided that (i) where the Big Brown Collateral serves as collateral for a
Permitted Transferee after the Adjustment Date, the foregoing reference to
“Collateral Percentage” shall be deemed a reference to Modified Percentage and
(ii) prior to December 31, 2007, such liens shall only be permitted where the
applicable power purchase agreements or commodity or hedging agreements relate
to DevCo hedging activities; and



(i)
liens under purchase money loans or capital leases (to the extent such liens
attach to Big Brown Collateral) or in respect of emissions allowances in an
amount not to exceed $50,000,000 in the aggregate;



provided, however, that the foregoing liens listed in clauses (b), (c), (d),
(e), (f) and (g) do not in the aggregate materially impair the value of the Big
Brown Collateral, provided, however, that the foregoing proviso shall only apply
to clause (e) until delivery of the title policy referred to in Section
2(c)(ii)(A)(2).


“Confidential Information” means all data, reports, interpretations, plans,
customer or supplier lists, contract terms and conditions, forecasts and
records, whether in written, oral or electronic form, whether or not made,
developed and/or conceived by Receiving Party (whether before, on or after the
date of this Agreement) and containing or otherwise reflecting information
concerning:



 
(A)
the terms of the Agreement, this Confirmation, this Transaction, any other
Transactions hereunder, and any Back to Back Documentation;




 
(B)
the content of any and all conversations, discussions or correspondence to or
from the Providing Party regarding the above matters; and




 
(C)
any other information which is marked by the Providing Party or its
representatives as “confidential” or “proprietary” or similar appellation.



Notwithstanding the foregoing, the following will not constitute Confidential
Information for purposes of this
 
 
12



Agreement:



 
(W)
Information which was already in Receiving Party’s possession prior to its
receipt from the Providing Party;




 
(X)
Information which is obtained by Receiving Party from a third person who,
insofar as is known to Receiving Party, is not prohibited from transmitting the
information by a contractual, legal or fiduciary obligation to the Providing
Party; and




 
(Y)
Information which is or becomes publicly available other than as a result of
disclosure by Receiving Party in violation of this Agreement.



“Collateral Percentage” shall mean a quotient, expressed as a percentage, equal
to: (a) the aggregate notional amount of MMBtus that are subject of this
Transaction divided by (b) the Full Hedge Amount; provided that the numerator of
the Collateral Percentage may, with respect to Party A, be adjusted (i) pursuant
to Section 9 hereof with respect to Party A in the event that Party A becomes
obligated on NYMEX Contracts or OTC NG Hedges as described therein pursuant to
any Back to Back Documentation, (ii) in accordance with additional Transactions
executed under the Agreement, and (iii) in connection with novations and
transfers executed under Section 2(f) hereof.


“DevCo” means TXU Generation Development Company LLC, a Delaware limited
liability company.


“DevCo Collateral” means all of the outstanding direct membership interests of
DevCo and substantially all the assets of DevCo and each Subsidiary Guarantor to
the extent granted as collateral to the lenders under the Senior Credit
Facilities; provided, that the “DevCo Collateral” shall not include any accounts
receivable of DevCo or any Subsidiary Guarantor.


“DevCo Facility” means any of: (a) Oak Grove 1&2, an approximately 1600 MW
lignite fired power plant located in Robertson County, Texas; (b) Sandow 5, an
approximately 600 MW lignite fired plant to be located in Miram County, Texas,
(c) Big Brown 3, an approximately 850 MW PRB coal fired power plant to be
located in Freestone County, Texas; (d) Lake Creek 3, an approximately 850 MW
PRB coal fired power plant to be located in McLennan County, Texas; (e) Martin
Lake 4, an approximately 850 MW PRB coal fired power plant to be located in Rusk
County, Texas; (f) Monticello 4, an approximately 850 MW PRB coal fired power
plant to be located in Titus County, Texas; (g) Morgan Creek 7, an approximately
850 MW PRB coal fired power plant to be located in Mitchell County, Texas; (h)
Tradinghouse 3, an approximately 850 MW PRB coal fired power plant to be located
in McLennan County, Texas; (i) Tradinghouse 4, an approximately 850 MW PRB coal
fired power plant to be located in McLennan County, Texas and (j) Valley 4, an
approximately 850 MW PRB coal fired power plant to be located in Fannin County,
Texas.


“DevCo Permitted Liens” shall mean liens permitted under the Senior Credit
Facilities.


“Environmental Law” means any legally binding Federal, state or local statute,
law, ordinance, rule, regulation, code, order, writ, judgment, injunction,
decree or judicial or agency interpretation, policy or guidance relating to
pollution or protection of the environment or the protection of health and
safety of the public, including, without limitation, those relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Materials.


“First Lien Collateral Documents” means those documents purporting to grant a
first lien over membership interests in DevCo and certain assets of DevCo and
its subsidiaries executed in connection with the First Lien Credit Facilities.


“First Lien Credit Facilities” means the senior secured first lien credit
facilities obtained by DevCo in connection with the development of a portfolio
of coal and lignite fired power plants in Texas (and any permitted refinancing,
substitution, extension or replacement thereof).




“Five Plant Permit Date” means a date selected by Party B within thirty (30)
days of the date on which the later to occur of the following clauses (a) and
(b) shall have occurred: (a) DevCo or its subsidiaries have received their
initial PSD Permits for (a) Oak Grove 1&2, an approximately 1600 MW lignite
fired power plant located in Robertson County, Texas; and (b) any four of: (i)
Big Brown 3, an approximately 850 MW PRB coal fired power plant to be located in
Freestone County, Texas; (ii) Lake Creek 3, an approximately 850 MW PRB coal
fired power plant to be located in McLennan County, Texas; (iii) Martin Lake 4,
an approximately 850 MW PRB coal fired power plant to be located in Rusk County,
Texas; (iv) Monticello 4, an approximately 850 MW PRB coal fired power plant to
be located in Titus County, Texas; (v) Morgan Creek 7, an approximately 850 MW
PRB coal fired power plant to be located in Mitchell
 
13



County, Texas; (vi) Tradinghouse 3, an approximately 850 MW PRB coal fired power
plant to be located in McLennan County, Texas; (vii) Tradinghouse 4, an
approximately 850 MW PRB coal fired power plant to be located in McLennan
County, Texas and (viii) Valley 4, an approximately 850 MW PRB coal fired power
plant to be located in Fannin County, Texas (it being understood that
Tradinghouse 3 and Tradinghouse 4 may have a single PSD Permit but shall be
counted as separate facilities for the purpose of this definition) and (b) the
initial drawing on DevCo’s Senior Credit Facilities has occurred.


“Full Hedge Amount” means 1,200,000,000 MMBtus.


“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, toxic mold and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.


“Hedge Capacity Notice” has the meaning specified in Section 2(f)(1).


“Maximum Credit Amount” means one billion USD ($1,000,000,000).


Modified Percentage” shall mean, on any date of determination, a quotient,
expressed as a percentage, equal to: 


(a)
where the cumulative volume of all contracts (expressed in MMBtus) secured by
the Big Brown Collateral or Alternative Physical Collateral exceeds 600,000,000
MMBtus on such date of determination: the volume of transactions (expressed in
MMBtus) novated by Party B to a Permitted Transferee pursuant to Section 2(f)
where Party A is the counterparty that are outstanding on the relevant date of
determination divided by the total sum (expressed in MMBtus) of: (i) the volumes
of all contracts (expressed in MMBtus) that are novated by all counterparties
from Party B to a Permitted Transferee that are to be secured by the Big Brown
Collateral or Alternative Physical Collateral, plus (ii) the volumes of all
contracts (expressed in MMBtus) that are otherwise secured by the Big Brown
Collateral or Alternative Physical Collateral on the date of any such novation;
or



 (b)
where the cumulative volume of all contracts (expressed in MMBtus) secured by
the Big Brown Collateral or Alternative Physical Collateral equals or is less
than 600,000,000 MMBtus on such date of determination: the volume of
transactions (expressed in MMBtus) novated by Party B to a Permitted Transferee
pursuant to Section 2(f) where Party A is the counterparty that are outstanding
on the relevant date of determination divided by 600,000,000 MMBtus.



“Novation Date” means, to the extent the Five Plant Permit Date has not yet
occurred, December 31, 2007.


“Novation Commencement Date” means the first date on which the following
conditions have been satisfied: (a) Oak Grove 1 & 2 shall have received its PSD
Permit, (b) DevCo shall have executed a commitment letter for the Senior Credit
Facilities and (c) either (i) the LC Termination Date shall have occurred
through the provision of the Big Brown Collateral or Alternative Physical
Collateral or (ii) Party A shall have received its first lien on the DevCo
Collateral.


“NYMEX Contract” means a futures contract of the type traded on the New York
Mercantile Exchange for the delivery at a future date of 10,000 MMBtus of
natural gas at the Henry Hub in Louisiana.


“OTC NG Hedges” means a standard swap, NYMEX look-a-like swap,
financially-settled option or other derivative transaction which hedges exposure
to the market price of natural gas or power that is eligible for clearing on
NYMEX ClearPort as of the effective date of novation.


“Permitted Purchaser” means a third-party purchaser of a DevCo Facility, who,
directly or by operation of law, accepts or consents to the novation or transfer
of the hedge transactions transferred pursuant to Section 2(f)(ii) of this
Confirmation.


“Permitted Transferee” means TXU Energy Company LLC or one of its Affiliates, in
each case with (a) an ISDA Master Agreement, including all schedules and annexes
thereto, and (b) credit support consisting of, at the option of Party B, (i) the
Big Brown Collateral or Alternative Physical Collateral and no other collateral
or recourse of any kind or nature whatsoever in the case of any novations or
transfers contemplated under Section 2(f)(i) or (iv), or (ii) other collateral
in an amount and form reasonably acceptable to Party A.
 
 
14



“PSD Permit” shall mean a Prevention of Significant Deterioration Permit issued
by the Texas Commission on Environmental Quality under 30 TAC Ch. 116, Subch. B.


“Second Lien Collateral Documents” means those documents purporting to grant a
second lien over membership interests in DevCo and certain assets of DevCo and
its subsidiaries executed in connection with the Second Lien Credit Facilities.


“Second Lien Credit Facilities” means the senior secured second lien credit
facilities obtained by DevCo in connection with the development of a portfolio
of coal and lignite fired power plants in Texas (and any permitted refinancing,
substitution, extension or replacement thereof).


“Senior Credit Facilities” means the First Lien Credit Facilities and the Second
Lien Credit Facilities.


“Subject DevCo Facility” means a DevCo Facility that (a) has received PSD
Permits and satisfied the conditions precedent in the Senior Credit Facilities
for the occurrence of the “Initial Funding Date” (as defined in the Senior
Credit Facilities) with respect to such DevCo Facility, and (b) has not been the
subject of a “Permitted Abandonment” or “Permitted Removal” as such terms are
defined in the Senior Credit Facilities.


“Subsidiary Guarantors” means each wholly-owned subsidiary of DevCo that is a
guarantor of the Senior Credit Facilities.
 
“Third Lien Collateral Documents” means those documents purporting to grant a
third lien over membership interests in DevCo and certain assets of DevCo and
its subsidiaries as may be executed from time to time.


“Transfer Hedge Capacity Notice” has the meaning specified in Section 2(f)(ii).


3.    Payment Instructions:


Payments shall be made according to instructions provided by the parties to each
other in writing from time to time.


4.    Additional Terms and Conditions:


(a)
Jurisdiction. With respect to any suit, action or proceedings relating to this
Confirmation, each party irrevocably submits to the non-exclusive jurisdiction
of the courts of the State of New York located in the Borough of Manhattan in
New York City and the United States District Court located in the Borough of
Manhattan in New York City.



(b)
Waiver of Jury Trial. Insofar as is permitted by law, each party irrevocably
waives any and all rights to trial by jury in any legal proceeding in connection
with this Agreement or any Transaction, and acknowledges that this waiver is a
material inducement to the other party’s entering into this Agreement and each
Transaction hereunder.

 

(c)
Transfer and Novation Rights. Party B may assign its rights and delegate its
obligations under any Transaction, in whole or in part, to any Affiliate (an
“Assignee”) of TXU Corp., effective (the “Assignment Effective Date”) upon
delivery to Party A of an executed acceptance and assumption by the Assignee of
the transferred obligations of Party B under the Transaction(s) (the
“Transferred Obligations”). On the Assignment Effective Date, (a) to the extent
that the Assignee has provided credit support reasonably acceptable to Party A
in lieu of the credit support provided as set out in “Party B Credit Terms”
above (provided that the Assignee may continue to provide the credit support
outlined in Section 2 above, and, if so, Party A shall be obliged to accept such
credit support), Party A shall release its lien on such collateral (or otherwise
return any Applicable Letter of Credit) and promptly execute such releases and
other documentation as may be necessary or, in the reasonable opinion of Party
B, desirable to effect such release, (b) Party B shall be released from all
obligations and liabilities arising under the Transferred Obligations; and (c)
the Transferred Obligations shall cease to be Transaction(s) under the Agreement
and shall be deemed to be Transaction(s) under the master agreement between
Assignee and Party A; provided that, if at such time Assignee and Party A have
not entered into a master agreement, Assignee and Party A shall be deemed to
have entered into a form of 1992 ISDA Master Agreement (Multicurrency - Cross
Border) without any Schedule attached thereto, except for (i) the election of

 
 
15

 


        Loss and Second Method for the purposes of payments on early
termination, (ii) New York law as the governing law, (iii) USD as the
Termination Currency, (iv) specifying that Section 2(c)(ii) of the ISDA Form
will not apply, and (v) Party A as the Calculation Agent unless an Event of
Default or a Potential Event of Default where Party A is the Defaulting Party
shall occur, in which case Assignee shall be the Calculation Agent.


(d)
Financing Consent. Party A also hereby consents to the assignment of this
Agreement (and the rights and obligations of Party B hereunder) pursuant to the
First Lien Collateral Documents, the Second Lien Collateral Documents and the
Third Lien Collateral Documents to the agent of the holders of the related
secured obligations. If requested by Party B, Party A shall execute and deliver
on the closing date under the Senior Credit Facilities a consent agreement with
the trustee or administrative agent of the lenders under the Senior Credit
Facilities in commercially reasonable form in which Party A consents to the
collateral assignment of the Agreement (the “Consent”); provided, however, that
in no event will the forebearance or standstill period under such Consent (the
period between (a) the effective date of notice from Party A to the trustee or
administrative agent that an Event of Default, Termination Event or Additional
Termination Event has occurred with respect to Party B or that Party A otherwise
has the right to terminate the Agreement, and (b) the date on which an Early
Termination Date is designated) be greater than: (i) in the case of termination
due to an event described in Section 5(a)(vii) of the ISDA Form (Party B’s
bankruptcy), zero (-0-) days; (ii) in the case of a termination due to an event
described in Section 5(a)(i) of the ISDA Form (Party B’s non-payment), thirty
(30) days; (iii) in the case of a termination for any other reason, one-hundred
and eighty (180) days. 

 
(e)    Commodity Definitions.
 

 
(i)
Market Disruption Events. The following Market Disruption Events in Section 7.4
of the Commodity Definitions shall apply:

 

 
(A)
Price Source Disruption

 

 
(B)
Trading Disruption

 

 
(C)
Disappearance of Commodity Reference Price

 

 
(D)
Material Change in Formula

 

 
(E)
Material Change in Content

 

 
(ii)
Disruption Fallbacks. The following Market Disruption Fallbacks in Section
7.5(c) of the Commodity Definitions shall apply, in the following order, except
as otherwise specifically provided in any Confirmation:

 

 
(A)
Postponement (with Maximum Days of Disruption equal to three Commodity Business
Days);




 
(B)
Fallback Reference Price (if the parties have specified an alternate Commodity
Reference Price in a Confirmation);




 
(C)
Negotiated Fallback; and




 
(D)
Fallback Reference Dealers.

 

(f) Confidentiality. Each party that receives Confidential Information hereunder
(the “Receiving Party”) agrees that all such Confidential Information will be
held and treated by it and its representatives in confidence and will not,
except as hereinafter provided, without the prior written consent of the party
that provided such Confidential Information (the “Providing Party”), be
disclosed, in any manner whatsoever, in whole or in part, and will not be used
other than in connection with the purposes contemplated in this Confirmation;
provided that either party may disclose such Confidential Information (i) to
potential arrangers of financing and potential lenders (and their respective
accountants, attorneys and advisors) (provided that disclosure will not be made
to potential lenders until the arrangers of financing have launched a general
syndication process as evidenced by the holding of a bank meeting), (ii) to
credit rating agencies, (iii) as required by applicable securities laws, (iv)

 
 
16

 

  to potential acquirers of any of the DevCo Facilities and (v) no earlier than
thirty (30) days after the Trade Date, to counterparties with hedges and other
trades that may be subject to novation as set forth in Section 9 (but, with
respect to this clause (v), disclosure may be made only of such information as
is necessary to consummate such novations and transfers under Section 9). Except
as set forth in clauses (i) through (v), in the event that the Receiving Party
is requested or required to disclose any Confidential Information, the Receiving
Party shall provide the Providing Party with prompt written notice of any such
request or requirement, if such notice is, in the determination of the Receiving
Party’s counsel, permitted by law, so that the Providing Party may seek an
appropriate protective order or waive compliance with the provisions of this
Section. If, failing the entry of a protective order or the receipt of a waiver
hereunder, the Receiving Party, in the determination of its counsel, is
compelled to disclose Confidential Information, the Receiving Party may disclose
that portion of the Confidential Information which the Receiving Party’s counsel
advises that the Receiving Party is compelled to disclose. All right, title and
interest in Confidential Information shall remain with the Providing Party and
nothing contained herein shall be construed as granting or conferring any rights
by license or otherwise in any Confidential Information.

 
5.    Non-reliance Representations:


Each party will be deemed to represent to the other party on the date on which
it enters into a Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for that
Transaction):
 

(a)  Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it is based upon its own judgment and
upon advice from such advisors as it has deemed necessary. It is not relying on
any communication (written or oral) of the other party as investment advice or
as a recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of that Transaction.

 

(b) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and, assumes, the risks of that
Transaction.

.
(c)     Status of Parties. The other party is not acting as a fiduciary for or
an adviser to it in respect of that Transaction.


6.    Representations and Warranties:
 
In connection with the negotiation of, the entering into, and the execution of a
Confirmation, each party hereby represents and warrants to the other party that
(a) it is both an (i) “Eligible Swap Participant” within the meaning of Part
35.1(b)(2) of the General Regulations under the Commodity Exchange Act, as
amended and (ii) “Eligible Contract Participant” as defined in Sec. 1a.(12) of
the Commodity Exchange Act, as amended (the “CEA”), (b) the Agreement and each
Transaction is subject to individual negotiation by each party, and (c) neither
the Agreement nor any Transaction will be executed or traded on a “trading
facility” within the meaning of Section 1a(33) of the CEA.
 
Each party represents to the other that this agreement is its legal, valid and
binding obligation, enforceable against it in accordance with its terms (subject
to bankruptcy, insolvency and other similar laws relating to or affecting
creditors’ rights generally); the execution and performance of this agreement
will not cause it to violate any law, regulation or order by which it is bound
or to which it is subject; and it has all necessary consents or approvals of any
regulatory body to which it is subject.
 
7.    Additional Representations:
 
As of the date or dates, if any, that a security interest and lien is delivered
in the Big Brown Collateral (pursuant to Section 2(c)(i)(A) or Section 2(f) of
this Confirmation) or the Alternative Physical Collateral (pursuant to Section
2(c)(i)(B)(1) or Section 2(f) of this Confirmation) or the DevCo Collateral
(pursuant to Section 2(d)(i)(A) of this Confirmation), Party B represents and
warrants to Party A that:
 

  (a) to the extent such collateral consists of equity interests of DevCo, the
liens granted to Party A (or to the

 
 
 
17

 
applicable collateral agent for the benefit of Party A) are free and clear of
all liens, restrictions on transfer or other encumbrances other than those (i)
arising pursuant to the limited liability company agreements or other governing
documents of DevCo or applicable securities laws, (ii) for taxes not yet due,
real property taxes imposed by the State of Texas that are not yet delinquent,
or taxes that are being contested  in good faith and for which reserves have
been maintained in accordance with GAAP, (iii) that arise by operation of law
and (iv) permitted pursuant to the Senior Credit Facilities; and


(b)    with respect to all other assets, the liens granted to Party A (or to the
applicable collateral agent for the benefit of Party A) (i) constitute valid and
subsisting liens of record on such rights, title or interest in all such
collateral consisting of real property, (ii) constitute perfected security
interests in such rights, title or interest in all in all such collateral
consisting of personal property, and (iii) are subject to no liens except Big
Brown Permitted Liens, Alternative Physical Collateral Permitted Liens or DevCo
Permitted Liens, as applicable.


8.    Limitation of Liability:
 
No party shall be required to pay special, exemplary, punitive, incidental,
consequential or indirect damages whether or not arising from a party’s
negligence) to the other party, nor shall any payments required under this
agreement be deemed to be such damages.


9.    Novation of NYMEX Contracts and Third-Party OTC NG Hedges:


Commencing on the Novation Commencement Date and subject to the requirements of
this Section 9, Party A agrees that it shall (i) take by novation or assignment
pursuant to the procedures and documentation set forth below outstanding NYMEX
Contracts from time to time held by Affiliates of Party B and outstanding OTC NG
Hedges from time to time held by Affiliates of Party B, in each case having a
term that does not extend beyond ***, and having, in the aggregate, a notional
amount up to the difference of (X) the Full Hedge Amount less (Y) the aggregate
notional amount (in MMBtus) under this Transaction (subject always to the
proviso that the total notional amount of natural gas hedges outstanding with
respect to all counterparties shall not be permitted to exceed the Full Hedge
Amount), each as requested in writing by Party B and (ii) contemporaneous with
the closing of any such novation or assignment, enter into a “Transaction” under
the Agreement or such other documentation reasonably acceptable to Party A (such
Transaction or documentation, the “Back to Back Documentation” ) which provides
to Party B identical economic flows in respect of ordinary course (including
settlement) payments (i.e. Party A will assume the credit risk, risk of default
and risk of early termination with respect to the counterparty under the OTC NG
Hedge, Party B and its affiliates will be relieved of any initial and variation
margin or other collateral posting obligations associated with NYMEX Contracts
and OTC NG Hedges) that would have been provided to Party B had Party B (instead
of Party B’s affiliate) originally been a party to the NYMEX Contracts and OTC
NG Hedges that are the subject of such novation or assignment; provided that:
 
 

 
(A)
the assignment of NYMEX Contracts and exchange cleared OTC NG Hedges shall be
effected (i) by an assignment agreement substantially in all material respects
in the form attached as Exhibit A (the “Assignment Agreement”); (ii) by a book
transfer between the respective futures commission merchants (FCMs) that carry
the accounts of Party A and Party B or its affiliates; (iii) with the approval
of the NYMEX, Inc.; and (iv) to the extent permitted by Party A’s existing hedge
exemption from position limits on NYMEX Contracts and exchange cleared OTC NG
Hedges; provided, however, that if accepting an assignment of NYMEX Contracts
and exchange cleared OTC NG Hedges from affiliates of Party B would cause Party
A to exceed its existing hedge exemption, Party A agrees to make a good faith
effort to obtain from the NYMEX, Inc. an increase in Party A’s hedge exemption
sufficient to allow Party A to accept such NYMEX Contracts and exchange cleared
OTC NG Hedges;
 

 

  (B)
the novation of OTC NG Hedges shall be effected pursuant to a novation agreement
substantially in all material respects in the form attached hereto as Exhibit B
(the “Novation Agreement”);

 

  (C) the NYMEX Contracts and OTC NG Hedges to be transferred under this Section
9 shall be assigned, novated or otherwise transferred to Party A at the original
contract price being applicable to the underlying NYMEX Contract or OTC NG Hedge
(i.e., the hedge will be transferred at the original contract price with any
embedded gain or loss not being realized at transfer), as applicable; provided,
however, ***

 

 
18

 

    All transactions subject to the Back to Back Documentation that occur as a
result of novated OTC NG Hedges that are not exchange-cleared at the time of
novation will have a notional value equal to the notional value of such novated
transactions.

 

 
(D)
with respect to OTC NG Hedges that are not exchange cleared OTC NG Hedges, Party
A’s obligation to take by novation Party B’s Affiliates’ positions with respect
to such OTC NG Hedges shall either have in place with Party A or agree to an
ISDA Master Agreement and all schedules and annexes thereto, including but not
limited to a Credit Support Annex, reasonably acceptable to Party A; provided
that where Party A does not have an ISDA Master Agreement and Credit Support
Annex in place, it will use its commercially reasonable efforts promptly to
negotiate such documentation with the counterparty to OTC NG Hedges to be
novated by Party B’s Affiliates to Party A with such documentation to reflect
(1) the election of Loss and Second Method for the purposes of payments on early
termination, (2) New York law as the governing law, (3) USD as the Termination
Currency, (4) specifying that Section 2(c)(ii) of the ISDA Form will not apply,
and (5) Party A is the Calculation Agent unless an Event of Default or a
Potential Event of Default where Party A is the Defaulting Party shall occur, in
which case the other party shall be the Calculation Agent);

 

 
(E)
the Back to Back Documentation shall provide that the sole collateral for Party
B’s obligations in respect of the Back to Back Documentation will be as provided
in Section 2 hereof, with its Collateral Percentage being at all times equal to
the quotient of: (a) the aggregate notional amount, in MMBtus, of all
Transactions with Party A under the Agreement and, without duplication, other
Back to Back Documentation with Party A, divided by (b) the Full Hedge Amount;

 

  (F)
within five (5) Business Days of the execution of Back to Back Documentation
with respect to each transferred NYMEX Contract and OTC NG Hedge, Party B shall
pay a fee ***;  and

 

 
(G)
no more than *** of NYMEX Contracts shall be the subject of this Section 9.

 
 

 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
19



Please provide your confirmation that the foregoing accurately reflects our
agreement by signing in the space below and delivering a duly executed
counterpart hereof (which delivery shall be deemed to have been made upon
delivery thereof at our above address or upon our receipt of a facsimile
transmission of a copy thereof to our facsimile (214-875-9050)). Your response
should reflect the appropriate person within your organization who has authority
to enter into this Agreement and should be received by Party B no later than
5:00 pm Central Time on the third Business Day following the date received by
you. Furthermore, you agree to notify us of any bona fide error that would
require revision in order to accurately reflect our agreement by such time. If
Party B has not been notified of a bona fide error or received a fully executed
confirmation in the manner set forth above, this Transaction shall be deemed
binding on Party A and Party B as sent. Please direct and questions or concerns
to Sara Herrlein at (214) 875-9526.


 
 
 

         Very truly yours  
 TXU Generation Development Company LLC
 
 
   
   
    By:                  /s/ David A. Campbell   Name:    David A. Campbell  
Title:      Executive Vice President

          


            



 
ACCEPTED AND AGREED


***




By___/s/ ___________________________ ***
Name: ***
Title:***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
20

 


Schedule 1


Transaction Terms


Schedule 1
***
                                                                                                Transaction
Terms


TRADE DATE
June 6, 2006
   
FIXED PRICE PAYOR
Party A
   
FLOATING PRICE PAYOR
Party B
   
COMMODITY TYPE
Natural Gas
   
FIXED PRICE
***
   
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
   
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
   
QUANTITY PER CALCULATION PERIOD
***
   
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
   
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1

 
 


Schedule 1
***
Transaction Terms
 
 


TRADE DATE
June 6, 2006
 
 
FIXED PRICE PAYOR
Party A
 
 
FLOATING PRICE PAYOR
Party B
 
 
COMMODITY TYPE
Natural Gas
 
 
FIXED PRICE
***
 
 
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
 
 
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
 
 
QUANTITY PER CALCULATION PERIOD
***
 
 
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
 
 
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2

 


Schedule 1
***
Transaction Terms


TRADE DATE
June 6, 2006
   
FIXED PRICE PAYOR
Party A
   
FLOATING PRICE PAYOR
Party B
   
COMMODITY TYPE
Natural Gas
   
FIXED PRICE
***
   
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
   
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
   
QUANTITY PER CALCULATION PERIOD
***
   
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
   
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3

 


Schedule 1
***
Transaction Terms
 


TRADE DATE
June 6, 2006
   
FIXED PRICE PAYOR
Party A
   
FLOATING PRICE PAYOR
Party B
   
COMMODITY TYPE
Natural Gas
   
FIXED PRICE
***
   
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
   
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
   
QUANTITY PER CALCULATION PERIOD
***
   
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
   
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on

which the Floating Price is determined

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4

 


Schedule 1
***
Transaction Terms


TRADE DATE
June 6, 2006
   
FIXED PRICE PAYOR
Party A
   
FLOATING PRICE PAYOR
Party B
   
COMMODITY TYPE
Natural Gas
   
FIXED PRICE
***
   
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
   
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
   
QUANTITY PER CALCULATION PERIOD
***
   
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
   
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5

 
 


Schedule 1
***
Transaction Terms
 


TRADE DATE
June 6, 2006
 
 
FIXED PRICE PAYOR
Party A
 
 
FLOATING PRICE PAYOR
Party B
 
 
COMMODITY TYPE
Natural Gas
 
 
FIXED PRICE
***
 
 
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
 
 
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
 
 
QUANTITY PER CALCULATION PERIOD
***
 
 
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
 
 
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6

 
 


Schedule 1
***
Transaction Terms
 
 


TRADE DATE
June 6, 2006
   
FIXED PRICE PAYOR
Party A
   
FLOATING PRICE PAYOR
Party B
   
COMMODITY TYPE
Natural Gas
   
FIXED PRICE
***
   
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
   
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
   
QUANTITY PER CALCULATION PERIOD
***
   
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
   
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7

 


Schedule 1
***
Transaction Terms
 
 


TRADE DATE
June 6, 2006
   
FIXED PRICE PAYOR
Party A
   
FLOATING PRICE PAYOR
Party B
   
COMMODITY TYPE
Natural Gas
   
FIXED PRICE
***
   
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
   
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
   
QUANTITY PER CALCULATION PERIOD
***
   
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
   
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8

 


Schedule 1
***
Transaction Terms
 


TRADE DATE
June 6, 2006
   
FIXED PRICE PAYOR
Party A
   
FLOATING PRICE PAYOR
Party B
   
COMMODITY TYPE
Natural Gas
   
FIXED PRICE
***
   
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
   
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
   
QUANTITY PER CALCULATION PERIOD
***
   
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
   
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9

 


Schedule 1
***
Transaction Terms


TRADE DATE
June 6, 2006
   
FIXED PRICE PAYOR
Party A
   
FLOATING PRICE PAYOR
Party B
   
COMMODITY TYPE
Natural Gas
   
FIXED PRICE
***
   
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
   
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
   
QUANTITY PER CALCULATION PERIOD
***
   
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
   
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10

 


Schedule 1
***
Transaction Terms


TRADE DATE
June 6, 2006
   
FIXED PRICE PAYOR
Party A
   
FLOATING PRICE PAYOR
Party B
   
COMMODITY TYPE
Natural Gas
   
FIXED PRICE
***
   
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
   
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
   
QUANTITY PER CALCULATION PERIOD
***
   
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
   
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11

 


Schedule 1
***
Transaction Terms


TRADE DATE
June 6, 2006
   
FIXED PRICE PAYOR
Party A
   
FLOATING PRICE PAYOR
Party B
   
COMMODITY TYPE
Natural Gas
   
FIXED PRICE
***
   
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
   
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
   
QUANTITY PER CALCULATION PERIOD
***
   
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
   
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
12

 
 


Schedule 1
***
Transaction Terms
 


TRADE DATE
June 6, 2006
   
FIXED PRICE PAYOR
Party A
   
FLOATING PRICE PAYOR
Party B
   
COMMODITY TYPE
Natural Gas
   
FIXED PRICE
***
   
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
   
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
   
QUANTITY PER CALCULATION PERIOD
***
   
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
   
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
13

 


Schedule 1
***
Transaction Terms
 
 


TRADE DATE
June 6, 2006
   
FIXED PRICE PAYOR
Party A
   
FLOATING PRICE PAYOR
Party B
   
COMMODITY TYPE
Natural Gas
   
FIXED PRICE
***
   
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
   
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
   
QUANTITY PER CALCULATION PERIOD
***
   
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
   
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
14



Schedule 1
***
Transaction Terms


TRADE DATE
June 6, 2006
 
 
FIXED PRICE PAYOR
Party A
 
 
FLOATING PRICE PAYOR
Party B
 
 
COMMODITY TYPE
Natural Gas
 
 
FIXED PRICE
***
 
 
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
 
 
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
 
 
QUANTITY PER CALCULATION PERIOD
***
 
 
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
 
 
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
15

 


Schedule 1
***
Transaction Terms


TRADE DATE
June 6, 2006
   
FIXED PRICE PAYOR
Party A
   
FLOATING PRICE PAYOR
Party B
   
COMMODITY TYPE
Natural Gas
   
FIXED PRICE
***
   
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
   
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
   
QUANTITY PER CALCULATION PERIOD
***
   
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
   
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
16

 
 


Schedule 1
***
Transaction Terms
 
 


TRADE DATE
June 6, 2006
   
FIXED PRICE PAYOR
Party A
   
FLOATING PRICE PAYOR
Party B
   
COMMODITY TYPE
Natural Gas
   
FIXED PRICE
***
   
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
   
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
   
QUANTITY PER CALCULATION PERIOD
***
   
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
   
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
17

 
Schedule 1
***
Transaction Terms
 
 
 
TRADE DATE
June 6, 2006
   
FIXED PRICE PAYOR
Party A
   
FLOATING PRICE PAYOR
Party B
   
COMMODITY TYPE
Natural Gas
   
FIXED PRICE
***
   
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
   
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
   
QUANTITY PER CALCULATION PERIOD
***
   
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
   
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
 
18

Schedule 1
***
Transaction Terms
 
TRADE DATE
June 6, 2006
   
FIXED PRICE PAYOR
Party A
   
FLOATING PRICE PAYOR
Party B
   
COMMODITY TYPE
Natural Gas
   
FIXED PRICE
***
   
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
   
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
   
QUANTITY PER CALCULATION PERIOD
***
   
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
   
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
19

 
Schedule 1
***
Transaction Terms
 
 
 
TRADE DATE
June 6, 2006
   
FIXED PRICE PAYOR
Party A
   
FLOATING PRICE PAYOR
Party B
   
COMMODITY TYPE
Natural Gas
   
FIXED PRICE
***
   
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
   
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
   
QUANTITY PER CALCULATION PERIOD
***
   
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
   
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
20

 
 
Schedule 1
***
Transaction Terms
 
 
TRADE DATE
June 6, 2006
   
FIXED PRICE PAYOR
Party A
   
FLOATING PRICE PAYOR
Party B
   
COMMODITY TYPE
Natural Gas
   
FIXED PRICE
***
   
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
   
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
   
QUANTITY PER CALCULATION PERIOD
***
   
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
   
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
21

 
Schedule 1
***
Transaction Terms
 
 
 
TRADE DATE
June 6, 2006
   
FIXED PRICE PAYOR
Party A
   
FLOATING PRICE PAYOR
Party B
   
COMMODITY TYPE
Natural Gas
   
FIXED PRICE
***
   
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
   
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
   
QUANTITY PER CALCULATION PERIOD
***
   
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
   
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
22

 
Schedule 1
***
Transaction Terms
 
 
TRADE DATE
June 6, 2006
   
FIXED PRICE PAYOR
Party A
   
FLOATING PRICE PAYOR
Party B
   
COMMODITY TYPE
Natural Gas
   
FIXED PRICE
***
   
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
   
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
   
QUANTITY PER CALCULATION PERIOD
***
   
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
   
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
23

 
Schedule 1
***
Transaction Terms
 
 
TRADE DATE
June 6, 2006
   
FIXED PRICE PAYOR
Party A
   
FLOATING PRICE PAYOR
Party B
   
COMMODITY TYPE
Natural Gas
   
FIXED PRICE
***
   
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
   
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
   
QUANTITY PER CALCULATION PERIOD
***
   
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
   
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
24

 
Schedule 1
***
Transaction Terms
 
 
 
TRADE DATE
June 6, 2006
   
FIXED PRICE PAYOR
Party A
   
FLOATING PRICE PAYOR
Party B
   
COMMODITY TYPE
Natural Gas
   
FIXED PRICE
***
   
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
   
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
   
QUANTITY PER CALCULATION PERIOD
***
   
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
   
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
25

 
Schedule 1
***
Transaction Terms
 
 
 
TRADE DATE
June 6, 2006
   
FIXED PRICE PAYOR
Party A
   
FLOATING PRICE PAYOR
Party B
   
COMMODITY TYPE
Natural Gas
   
FIXED PRICE
***
   
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
   
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
   
QUANTITY PER CALCULATION PERIOD
***
   
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
   
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
26

 
 
Schedule 1
***
Transaction Terms
 
 
TRADE DATE
June 6, 2006
   
FIXED PRICE PAYOR
Party A
   
FLOATING PRICE PAYOR
Party B
   
COMMODITY TYPE
Natural Gas
   
FIXED PRICE
***
   
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
   
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
   
QUANTITY PER CALCULATION PERIOD
***
   
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
   
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
27

 
Schedule 1
***
Transaction Terms
 
 
 
 
TRADE DATE
June 6, 2006
   
FIXED PRICE PAYOR
Party A
   
FLOATING PRICE PAYOR
Party B
   
COMMODITY TYPE
Natural Gas
   
FIXED PRICE
***
   
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
   
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
   
QUANTITY PER CALCULATION PERIOD
***
   
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
   
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
 
28

 
 
Schedule 1
***
Transaction Terms
 
TRADE DATE
June 6, 2006
   
FIXED PRICE PAYOR
Party A
   
FLOATING PRICE PAYOR
Party B
   
COMMODITY TYPE
Natural Gas
   
FIXED PRICE
***
   
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
   
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
   
QUANTITY PER CALCULATION PERIOD
***
   
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
   
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
29

 
Schedule 1
***
Transaction Terms
 
 
 
TRADE DATE
June 6, 2006
   
FIXED PRICE PAYOR
Party A
   
FLOATING PRICE PAYOR
Party B
   
COMMODITY TYPE
Natural Gas
   
FIXED PRICE
***
   
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
   
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
   
QUANTITY PER CALCULATION PERIOD
***
   
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
   
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
30

 
Schedule 1
***
Transaction Terms
 
TRADE DATE
June 6, 2006
   
FIXED PRICE PAYOR
Party A
   
FLOATING PRICE PAYOR
Party B
   
COMMODITY TYPE
Natural Gas
   
FIXED PRICE
***
   
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
   
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
   
QUANTITY PER CALCULATION PERIOD
***
   
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
   
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
31

 
 
Schedule 1
***
Transaction Terms
 
 
 
TRADE DATE
June 6, 2006
   
FIXED PRICE PAYOR
Party A
   
FLOATING PRICE PAYOR
Party B
   
COMMODITY TYPE
Natural Gas
   
FIXED PRICE
***
   
FLOATING PRICE
The New York Mercantile Exchange’s (NYMEX) closing settlement prices for the
last business trading day in the corresponding contract month for NYMEX natural
gas future contract for delivery at Henry Hub
   
QUANTITY MEASUREMENT
MMBTU (One Million British Thermal Units)
   
QUANTITY PER CALCULATION PERIOD
***
   
CALCULATION PERIOD
Each calendar month beginning with *** and ending ***
   
PAYMENT DATE
Amounts owed shall be due and payable on or before 12:00 noon (Central Time) on
the fifth Business Day succeeding the date on which the Floating Price is
determined

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
32



Schedule 2


Credit Facility Terms


$1.0 Billion Senior Secured Second Lien Facility
Summary of Principal Terms and Conditions
 


Borrower
 
TXU Generation Development Company LLC, a Delaware limited liability company
("Borrower").
 
Guarantors
 
Each Project Company.
 
Lead Arranger and Bookrunner
 
***
 

Administrative Agent
 
*** (“Agent”).
 
Collateral Agent
 
TBD
 
Lenders
 
A group of financial institutions arranged by *** (the “Lenders”).
 
Facility
 
A second lien secured credit facility to fund each “Pre-Completion Shortfall”
under (and as defined in) the ISDA Confirmation between Borrower and *** dated
June __, 2006 (the “Confirmation”). The Confirmation relates to the “Projects”
as such term is defined in the Summary of Principal Terms and Conditions for the
$11.0 billion Senior Secured Credit Facilities (the “Project Finance
Facilities”) attached as Annex I to the Commitment Letter from *** to TXU Corp.
(“Sponsor”) and the Borrower dated June 5, 2006 (the “Project Financing Term
Sheet”). Capitalized terms used but not otherwise defined in this Summary of
Principal Terms and Conditions have the meanings given to them in the Project
Financing Term Sheet.
 
Use of Proceeds
 
The Facility will be available solely to fund any Pre-Completion Shortfall owed
*** and interest accrued under the Facility.
 
Facility Amount
 
$1 billion multiplied by the Collateral Percentage (as defined in the
Confirmation) on the date of determination.
 
Availability
 
***
 
Pricing
 
***
 
Fees
 
***
 
Tenor and Terms
 
Advances under the Facility will be subject to the same terms and conditions and
will mature on the same date the TLC Loans mature.
 
Security
 
Advances under the Facility will be secured on a pari passu basis with the TLC
Loans.
 
Conditions Precedent to Closing
The Facility shall become effective upon satisfaction of the following
conditions precedent as well as others reasonably specified by the Agent (the
“Closing Date”):
 
   ·  Due execution and delivery of the definitive credit documentation
           for the Facility, including a credit agreement, promissory notes,
           security documentation, intercreditor agreement, and other
           documents customary for facilities of this type (the “Credit

 
1


 
 

 
          Documents”); and
           

                ·        The Closing Date (as defined in the Project Financing
Term Sheet) shall have occurred.

 
Conditions Precedent to each Advance
 
 
Conditions precedent for each advance under the Facility will include the
following as well as others reasonably specified by the Agent:
 
 
·  For any advance that is not solely to pay accrued interest under the
         Facility, *** shall have received a     Pre-Completion Shortfall Notice
         (as defined in the Confirmation) in an amount equal to the amount of
         the advance;
 
·  No default or event of default shall exist under the Facility; and
 
·  All representations and warranties of Borrower shall be true and correct in
all material respects.
 
Construction Delays
 
 
Notwithstanding any other provision set forth herein, funding under the Facility
to cover Pre-Completion Shortfalls owed *** and interest accrued under the
Facility will not be conditioned by events related to construction delays;
provided however that during the occurrence and continuation of a Default or an
Event of Default under the Project Finance Facilities, there shall be no draws
under the Facility.
 
 
Representations and Warranties
 
 
Usual for facilities of this type (subject to materiality and reasonableness
qualifiers and grace periods) and comparable to those in the Project Financing
Term Sheet.
 
Affirmative Covenants
 
 
Usual for facilities of this type (subject to materiality and reasonableness
qualifiers, grace periods, carve-outs, etc.) and comparable to those in the
Project Financing Term Sheet.
 
Negative Covenants
 
 
Usual for facilities and transactions of this type (subject to materiality and
reasonableness qualifiers, grace periods, carve-outs etc.) and comparable to
those in the Project Financing Term Sheet.
 
 
Financial Covenants
 
Identical to those included in the Project Financing Term Sheet.
Events of Default
 
Usual for facilities and transactions of this type (subject to materiality and
reasonableness qualifiers and grace periods) and including a cross-default to
TLC Loans.
 
Non-Recourse
 
 
Other than express obligations under the Facility documentation and Project
Documents, the obligations under the Facility documentation will be obligations
solely of Borrower and the Project Companies, and the Lenders will not have
recourse to Sponsor or any other affiliate of Borrower and the Project
Companies.
 
 
Lender Assignment
 
 
The Lenders will be permitted to assign loans and commitments with the consent
of the Agent (unless such assignment is an assignment of a commitment or loan
under a Facility to a Lender, an affiliate of a Lender or an approved fund).
Each assignment (except to other Lenders or their affiliates) will be in a
minimum amount of $1,000,000 in respect of loans and commitments under the
Facility. The Agent will receive a processing and recordation fee of $3,500,
payable by the assignor and/or the assignee, with each assignment.
 

 
 
2

 

 
The Lenders will be permitted to participate loans and commitments without
restriction. Voting rights of participants shall be limited to matters in
respect of (a) increases in commitments, (b) reductions of principal, interest
or fees, (c) extensions of scheduled amortization or final maturity and
(d) certain releases of Collateral or material Guarantees.
 

 
Intercreditor Agreement
 
 
The agreement to be executed in connection with the Project Finance Facilities.
 
 
Customary Provisions
 
 
The Facility documentation will contain customary provisions regarding
indemnification, tax gross up, increased costs, illegality, capital adequacy and
breakage costs subject to mitigation obligations, lender removal provisions and
tax credit provisions.
 
 
Governing Law
 
 
The definitive documents (other than real property collateral documents, which
will be governed by local law) will be governed by the laws of the State of New
York.
 
 
Counsel
 
 
Counsel to the Lead Arranger and Agent is ***. Milbank Tweed Hadley & McCloy LLP
is counsel to Borrower, Sponsor and the Project Companies.
 
Local Texas Counsel
 
 
TBD
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3



TXU - *** Confirmation
Annex A - Form of Guaranty
 
 
 


Annex A


Form of Guaranty


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



TXU - *** Confirmation
Annex A - Form of Guaranty
 




***
***

June 6, 2006
To:     TXU Generation Development Company LLC


Ladies and Gentlemen:
 
From time to time, *** and TXU Generation Development Company LLC
(“Counterparty”) may enter into one or more commodity transactions relating to
the purchase, sale, exchange or similar physically-delivered and/or
financially-settled transactions (or options thereon) with respect to crude oil,
coal, natural gas, electricity or other energy commodity or energy related
services, or emission allowances (each, a “Transaction”), based on prices of
such commodities as the parties may agree, and the terms and conditions of which
shall be set forth in individual confirmations issued by *** or exchanged
between the parties (each, a “Confirmation”), including the Transaction
evidenced by the long-form confirmation letter agreement entered into between
*** and Counterparty on June 6, 2006 (the “Long-Form Confirmation”), which
incorporates by reference the terms of the 1992 ISDA Master Agreement
(collectively, the Transactions, together with each Confirmation, and the
Long-Form Confirmation, together with each schedule, annex and exhibit thereto,
are hereinafter the "Agreement").


In consideration of Counterparty entering into such Transactions, *** hereby
irrevocably and unconditionally guarantees, as primary obligor and not merely as
surety, to Counterparty, with effect from the date of the first Transaction with
the Counterparty, the due and punctual payment of all amounts payable by ***
under each Transaction and the Agreement when the same shall become due and
payable, whether on scheduled payment dates, upon demand, upon declaration of
termination or otherwise, in accordance with the terms of the Agreement and
giving effect to any applicable grace period. Upon failure of ***punctually to
pay any such amounts, and upon written demand by Counterparty to *** at its
address set forth in the signature block of this Guarantee (or to such other
address as *** may specify in writing), *** agrees to pay or cause to be paid
such amounts; provided that delay by Counterparty in giving such demand shall in
no event affect *** obligations under this Guarantee.
 
*** hereby agrees that its obligations hereunder shall be absolute and
unconditional and will not be discharged except by complete payment of the
amounts payable under the Agreement, irrespective of any claim as to the
Agreement's validity, regularity or enforceability or the lack of authority of
*** to execute or deliver the Agreement; or any change in or amendment to the
Agreement; or any waiver or consent by Counterparty with respect to any
provisions thereof; or the absence of any action to enforce the Agreement, or
the recovery of any judgment against *** or of any action to enforce a judgment
against *** under the Agreement; or any similar circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor or
surety generally. This is a guarantee of payment and not merely of collection.


*** hereby waives diligence, presentment, demand on *** for payment or otherwise
(except as provided hereinabove), filing of claims, requirement of a prior
proceeding against *** and protest or notice, except for notice as provided for
in the Agreement with respect to amounts payable by *** (to the extent that
notice may be lawfully given). If at any time payment under the Agreement is
rescinded or must be otherwise restored or returned by Counterparty upon the
insolvency, bankruptcy or reorganization of *** or *** or otherwise, ***
obligations hereunder with respect to such payment shall be reinstated upon such
restoration or return being made by Counterparty.

1


*** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.






TXU - *** Confirmation   .
Annex A - Form of Guaranty 




*** represents to Counterparty as of the date hereof which representations will
be deemed to be repeated by *** on each date on which a Transaction is entered
into, that:
 
1.    it is duly organized and validly existing under the laws of the
jurisdiction of its incorporation and has full power and legal right to execute
and deliver this Guarantee and to perform the provisions of this Guarantee on
its part to be performed;
 
2.    its execution, delivery and performance of this Guarantee have been and
remain duly authorized by all necessary corporate action and do not contravene
any provision of its certificate of incorporation or by-laws or any law,
regulation or contractual restriction binding on it or its assets;
 
3.    all consents, authorizations, approvals and clearances (including, without
limitation, any necessary exchange control approval) and notifications, reports
and registrations requisite for its due execution, delivery and performance of
this Guarantee have been obtained from or, as the case may be, filed with the
relevant governmental authorities having jurisdiction and remain in full force
and effect and all conditions thereof have been duly complied with and no other
action by, and no notice to or filing with, any governmental authority having
jurisdiction is required for such execution, delivery or performance; and
 
4.    this Guarantee is its legal, valid and binding obligation enforceable
against it in accordance with its terms except as enforcement hereof may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws affecting the enforcement of creditors' rights or by general equity
principles.
 
By accepting this Guarantee and entering into the Agreement, Counterparty agrees
that *** shall be subrogated to all rights of Counterparty against *** in
respect of any amounts paid by *** pursuant to this Guarantee, provided that ***
shall be entitled to enforce or to receive any payment arising out of or based
upon such right of subrogation only to the extent that it has paid all amounts
payable by *** under the Agreement.
 
This Guarantee may be terminated upon 15 days prior written notice to that
effect actually received by Counterparty. Such termination shall not, however,
affect or reduce *** obligation hereunder for any liability of *** incurred
prior to such termination.


*** hereby agrees that it shall pay all reasonable costs, fees and expenses
(including reasonable attorneys' fees and disbursements) incurred by
Counterparty in successfully enforcing *** obligations under this Guarantee.
 
This Guarantee shall be governed by and construed in accordance with the laws of
the State of New York, without reference to its choice of law doctrine. All
capitalized terms not otherwise defined herein shall have the respective
meanings assigned to them in the Agreement.
***
 
By:       ___________________________
Name:
Title:
Address:    ***
 
 
 
 
 
2

TXU - *** Confirmation   .
Annex B - Unilateral CSA Paragraph 13


UNILATERAL CSA - PARAGRAPH 13


PARTY A:   *** (the “Pledgor”)
PARTY B:   TXU GENERATION DEVELOPMENT COMPANY LLC (the “Secured Party”)


Paragraph 13.  Elections and Variables


(a)    Security Interest for “Obligations”. The term “Obligations” as used in
this Annex includes the following additional obligations:


With respect to Party A: None
With respect to Party B: Inapplicable


(b)    Credit Support Obligations.


(i) Delivery Amount, Return Amount and Credit Support Amount.



 
(A)
“Delivery Amount” has the meaning specified in Paragraph 3(a).




 
(B)
“Return Amount” has the meaning specified in Paragraph 3(b).




 
(C)
“Credit Support Amount” has the meaning specified in Paragraph 3.



(ii) Eligible Collateral.  The following items will qualify as “Eligible
Collateral” for the party specified:
 

   
Party A
Party B
Valuation
Percentage
(A)
Cash
[x]
Inapplicable
100%

 
(iii)    Other Eligible Support. The following items will qualify as “Other
Eligible Support” for the party specified:
 
With respect to Party A: None
With respect to Party B: Inapplicable
 
(iv)    Thresholds.



 
(A)
“Independent Amount” means with respect to Party A: Zero




   
“Independent Amount” means with respect to Party B: Inapplicable




 
(B)
“Threshold” means with respect to Party A shall correspond to the lower of the
S&P or Moody’s credit rating for Party A or its Credit Support Provider as
follows:




     

 
S&P Rating
Moody’s Rating
Threshold
A+ or higher
A1 or higher
***
A
A2
***
A-
A3
***
BBB+
Baa1
***
BBB
Baa2
***
BBB - or lower
Baa3 or lower
***


 


                Provided that in the event that an Event of Default has occurred
and is continuing with respect
 
 

TXU - *** Confirmation   .
Annex B - Unilateral CSA Paragraph 13
 


to Party A, Party A’s Threshold shall be zero.



   
“Threshold” means with respect to Party B: Inapplicable




 
(C)
“Minimum Transfer Amount” means with respect to Party A: $100,000; provided,
however, that the Minimum Transfer Amount for Party A shall be zero upon the
occurrence and during the continuance of an Event of Default or Potential Event
of Default, or Termination Event with respect to Party A.




   
“Minimum Transfer Amount” means with respect to Party B: $100,000. 




 
(D)
Rounding. The Delivery Amount and the Return Amount will be rounded up and down
respectively to the nearest integral multiple of $10,000.



(c)    Valuation and Timing.


(i)    “Valuation Agent” means: Party A or its agent.



 
(ii)
“Valuation Date” means: At the request of either party, any Local Business Day
which, if treated as a Valuation date, would result in a Delivery Amount or a
Return Amount.



(iii)    “Valuation Time” means:



 
[x]
the close of business in the city of the Valuation Agent on the Valuation Date
or date of calculation, as applicable;




 
[x]
the close of business on the Local Business Day before the Valuation Date or
date of calculation, as applicable;



provided that the calculations of Value and Exposure will be made as of
approximately the same time on the same date.


(iv)    “Notification Time” means 5:00 p.m., New York time, on a Local Business
Day.



 
(v)
“Exposure” has the meaning provided in Paragraph 12.



(d)
Conditions Precedent and Secured Party's Rights and Remedies. Each Termination
Event specified below with respect to a party will be a “Specified Condition”
for that party (the specified party being the Affected Party if a Termination
Event or Additional Termination Event occurs with respect to that party):




 
Party A
Party B
     
Illegality
[X]
Inapplicable
Tax Event
[X]
Inapplicable
Tax Event Upon Merger
[X]
Inapplicable
Credit Event Upon Merger
[X]
Inapplicable



(e)
Substitution.



(i)    “Substitution Date” has the meaning specified in Paragraph 4(d)(ii).



 
(ii)
Consent.  The Pledgor must obtain the Secured Party's consent for any
substitution pursuant to Paragraph 4(d).



(f)
Dispute Resolution.




 
(i)
“Resolution Time” means 5:00 p.m., New York time, on the Local Business Day
following the date on which the notice is given that gives rise to a dispute
under Paragraph 5.



2

TXU - *** Confirmation   .
Annex B - Unilateral CSA Paragraph 13
 



 
(ii)
Value.   For the purpose of Paragraphs 5(i)(C) and 5(ii), the Value of Posted
Credit Support will be calculated in accordance with standard market practice.



(iii)   Alternative.  The provisions of Paragraph 5 will apply.


(g)
Holding and Using Posted Collateral.




 
(i)
Eligibility to Hold Posted Collateral; Custodians. Party B and the Custodian of
Party B will be entitled to hold Posted Collateral pursuant to Paragraph 6(b).



Initially, the Custodian for Party B is: as identified from Party B to Party A
in writing.


(ii)    Use of Posted Collateral. The provisions of Paragraph 6(c) will apply.


(h)    Distributions and Interest Amount.



 
(i)
Interest Rate. The “Interest Rate” will be, with respect to Eligible Collateral
in the form of Cash, for any day, the rate opposite the caption “Federal Funds
(Effective)” for such day as published for such day in Federal Reserve
Publication H.15(519) or any successor publication as published by the Board of
Governors of the Federal Reserve System.




 
(ii)
Transfer of Interest Amount. The Transfer of the Interest Amount will be made on
the first Local Business Day of each calendar month and on any Local Business
Day that Posted Collateral in the form of Cash is Transferred to the Pledgor
pursuant to Paragraph 3(b).



(iii)    Alternative to Interest Amount. The provisions of Paragraph 6(d)(ii)
will apply.


(i)    Other Eligible Support and Other Posted Support.


(i)    “Value” with respect to Other Eligible Support and Other Posted Support
means: Inapplicable



 
(ii)
“Transfer” with respect to Other Eligible Support and Other Posted Support
means: Inapplicable



(j)
Demands and Notices.  All demands, specifications and notices under this Annex
will be made pursuant to the Notices Section of this Agreement, unless otherwise
specified here:



Party A:    As set forth in the Confirmation. 



Party B:    As set forth in the Confirmation.


(k)    Addresses for Transfers.


Party A:    As set forth in demands and notices from time to time
 
Party B:    As set forth in demands and notices from time to time


(l)    Other Provisions.



 
(i)
Limit on Secured Party’s Liability. The Secured Party will not be liable for any
losses or damages that the Pledgor may suffer as a result of any failure by the
Secured Party to perform, or any delay by it in performing, any of its
obligations under this Annex if the failure or delay results from circumstances
beyond the reasonable control of the Secured Party or its Custodian, such as
interruption or loss of computer or communication services, labor disturbance,
natural disaster or local or national emergency.

 

 
(ii)
Further Assurances; Power of Attorney. The Pledgor shall execute and deliver to
the Secured Party


 
3

TXU - *** Confirmation   .
Annex B - Unilateral CSA Paragraph 13
 
 
        such financing statements, assignments, or other documents and do such
other things relating to the Posted Collateral as the Secured Party may
reasonably request in order to protect and maintain its security interest in the
Posted Collateral and to protect, preserve, and realize upon the Posted
Collateral, and if the Pledgor fails to do any such thing, then the Secured
Party is hereby authorized by the Pledgor (but not required) to complete and
execute such financing statements, assignments, and other documents and to take
such actions as the Secured Party deems appropriate for such purposes. The
Pledgor hereby appoints the Secured Party, during the term of this Agreement, as
the Pledgor’s agent and attorney-in-fact to complete and execute such financing
statements, assignments and other documents and to perform all other acts which
the Secured Party may deem appropriate to protect and maintain its security
interest in the Posted Collateral and to protect, preserve, and realize upon the
Posted Collateral. The power-of-attorney granted herein to the Secured Party is
coupled with an interest and is irrevocable during the term of this Agreement.



 
(iii)
Agreement as to Single Secured Party and Pledgor.  Party A and Party B agree
that, notwithstanding anything to the contrary in the recital to this Annex,
Paragraph 1(b) or Paragraph 2 or the definitions in Paragraph 12, (a) the term
“Secured Party” as used in this Annex means only Party B, (b) the term “Pledgor”
as used in this Annex means only Party A, (c) only Party A makes the pledge and
grant in Paragraph 2, the acknowledgment in the final sentence of Paragraph 8(a)
and the representations in Paragraph 9, (d) only Party A will be required to
make Transfers of Eligible Credit Support hereunder and (e) Paragraph 7 shall
apply to Party A only and shall not apply to Party B.

 
(iv)
Expenses Related to Posting of Eligible Collateral. Party A shall be liable for
the costs and expenses incurred as a result of the delivery of Eligible Credit
Support pursuant to this Annex.

 

 
 

 

   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4

 
TXU - *** Confirmation   .
Annex B - Unilateral CSA Paragraph 13
 
 
 


***
 
 
 
TXU GENERATION DEVELOPMENT COMPANY LLC
By:    ____________________________
          Name:
          Title:
By:     ____________________________
           Name:
           Title:

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5

TXU - *** Confirmation
Annex C - Form of Acceptable Letter of Credit


Annex C




Form of Acceptable Letter of Credit
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

TXU - *** Confirmation
Annex C - Form of Acceptable Letter of Credit
 


IRREVOCABLE STANDBY LETTER OF CREDIT
 
[Insert Issuing Bank Letterhead]
 
[__], 2006
 
IRREVOCABLE STANDBY LETTER OF CREDIT NO.[__]
 
***
 
Ladies and Gentlemen:
 
At the request, on the instructions and for the account of TXU Generation
Development Company, a limited liability company organized under the laws of the
State of Delaware (the “Company”), we hereby establish this Irrevocable Standby
Letter of Credit in your favor.
 
We hereby irrevocably authorize you to draw on us in accordance with the terms
and conditions hereinafter set forth in the stated amount equal to the amount
specified on Schedule 1 hereto (the “Stated Amount”), effective immediately and
expiring on [---] (the “Expiration Date”).
 
Subject to the foregoing and the further provisions of this Letter of Credit, a
demand for payment may be made by you by presentation to us at [address of
issuer], of your drawing certificate in the form of Annex A attached hereto.
Such certificate, which forms an integral part of this Letter of Credit, shall
have all blanks appropriately filled in and shall be purportedly signed by one
of your officers (each an “Authorized Officer”), and shall be on the form of a
letter or telecopy on your letterhead or authenticated swift. Any telecopy or
tested telex pursuant to which a drawing is made hereunder shall be promptly
confirmed to us in writing; provided, that the giving of such written
confirmation shall not be a condition to drawing under this Letter of Credit or
honor thereof.
 
Demand for payment may be made by you under this Letter of Credit prior to the
Expiration Date hereof at any time prior to 5:00 p.m., New York time, at our
address set forth above on any Business Day. As used herein the term “Business
Day” means (a) a day on which we (at our above address) are open for the purpose
of conducting a commercial banking business and (b) a day on which banking
institutions in New York, New York, generally are open for the purpose of
conducting a commercial banking business. If demand for payment is made by you
hereunder on a Business Day on or prior to 4:00 p.m., New York time, and your
drawing certificate conforms to the terms and conditions hereof, payment shall
be made to you on the next immediately succeeding Business Day. If demand for
payment is made by you hereunder on a Business Day after 4:00 p.m., New York
time, and your drawing certificate conforms to the terms and conditions hereof,
payment shall be made to you on the second immediately succeeding Business Day.
 
 


*** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
 
 

TXU - *** Confirmation
Annex C - Form of Acceptable Letter of Credit


Demands for payment hereunder honored by us shall not, in the aggregate, exceed
the Stated Amount in effect at the time, and each such drawing shall reduce
pro tanto the Stated Amount of this Letter of Credit.
 
Upon the earliest of (i) the honoring by us of the final drawing that reduces
the then available amount to zero or (ii) the Expiration Date hereof, this
Letter of Credit shall automatically terminate.
 
This Letter of Credit sets forth in full the terms of our undertaking, and this
undertaking shall not in any way be modified, amended, amplified or limited by
reference to any document, instrument or agreement referred to herein or in
which this Letter of Credit is referred to or to which this Letter of Credit
relates, and any such reference shall not be deemed to incorporate herein by
reference any document, instrument or agreement.
 
This Letter of Credit is transferable in whole, but not in part, in connection
with an assignment of your entire right, title and interest in and to, and all
of your obligations under, 1992 ISDA Master Agreement (Multicurrency-Cross
Border) (the “ISDA Form” or, when executed, the “Agreement”), each Transaction
thereunder, and each Confirmation thereof, including the Confirmation dated June
[---] 2006 (the “Agreements”), upon delivery to us of this original Letter of
Credit and the original amendments hereto, if any, accompanied by a properly
completed Notice of Transfer in the form of Annex B attached hereto. This Letter
of Credit will not be transferred to any entity or person who is subject to
sanctions issued by the U.S. Department of Commerce or to whom such transfer is
prohibited by the Foreign Assets Control Regulations or any other United States
regulations or laws.
 
Upon the payment to you or your account of the amount specified in the drawing
certificate, we shall be fully discharged on our obligation under this Letter of
Credit with respect to such drawing, and we shall not thereafter be obligated to
make any further payments under this Letter of Credit in respect of such drawing
to you or to any other person.
 
All charges related to this Letter of Credit are for the Company’s account.
 
This Letter of Credit shall be governed by, and construed in accordance with,
the terms of the Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500 (the “Uniform
Customs”), including, but not limited to, any provisions relating to force
majeure. As to matters not governed by the Uniform Customs, this Letter of
Credit shall be governed by and construed in accordance with the laws of the
State of New York, including, without limitation, the Uniform Commercial Code as
in effect in the State of New York.
 
Communications with respect to this Letter of Credit shall be in writing and be
addressed to us at [---], specifically referring to the number of this Letter of
Credit.
 
                        Very truly yours,


                                                        ___________________________
 
 
2

TXU - *** Confirmation
Annex C - Form of Acceptable Letter of Credit
 
 


Schedule 1




The Stated Amount shall be:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

TXU - *** Confirmation
Annex C - Form of Acceptable Letter of Credit
 


Annex A
 
DRAWING CERTIFICATE
 
[Insert Name of Issuing Bank]
 
[Insert Address of Issuing Bank]
 
Ladies and Gentlemen:
 
*** (the “Beneficiary”) hereby certifies to [______________________] (the
“Bank”), with reference to the Bank’s Irrevocable Standby Letter of Credit No.
[___]) (the “Letter of Credit”; capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given to such terms in the
Letter of Credit) that:
 
1.  The Beneficiary is making a demand for payment under the Letter of Credit of
the sum of $[____], which amount does not exceed the current Stated Amount of
the Letter of Credit.
 
2.  [An Event of Default or an Additional Termination Event (each as defined in
the Agreements) has occurred and is continuing with respect to the Company, in
which case, the undersigned hereby confirms that the amount of this drawing does
not exceed the amount currently due and payable under the Agreements.] [This
Letter of Credit has fewer than twenty (20) days remaining prior to the date of
expiration and the Beneficiary has not received a replacement letter of credit
as and to the extent required by the Agreements, in which case, the undersigned
hereby confirms that that the amount of this drawing does not exceed the undrawn
face amount of the Letter of Credit.] [NOTE: Select applicable basis on which
drawing is being made.]
 
3.  The amount demanded hereby has been calculated in accordance with the terms
of the Agreements.
 
4.  You are hereby directed to pay the amount so demanded to: [Insert wire
transfer instruction].
 
IN WITNESS WHEREOF, the Beneficiary has executed and delivered this Certificate
as of the [__] day of [month], [year].
 
        Very truly yours,


        [______________________]
    

        By: ____________________________________
        Name:
        Title:
 
 
 
 

TXU - *** Confirmation
Annex C - Form of Acceptable Letter of Credit
 


Annex B


NOTICE OF TRANSFER
 


 
[Insert Name of Issuing Bank]
 
[Insert Address of Issuing Bank]
 
Attention: Letter of Credit Unit
 
Ladies and Gentlemen:
 
*** (the “Transferor”) hereby provides this Notice of Transfer to
[___________________] (the “Bank”), with reference to the Bank’s Irrevocable
Standby Letter of Credit No. _______ (the “Letter of Credit”; capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
given to such terms in the Letter of Credit) that: Transferor has transferred
its entire right, title and interest in and to the Letter of Credit, which is
attached hereto, to [------] (the “Transferee”), and you are hereby instructed
to reissue, amend or endorse the Letter of Credit and related Annex to reflect
Transferee as the new Beneficiary thereof. Transferor, by execution and delivery
of this Notice of Transfer, hereby certifies that the transfer of the Letter of
Credit has been made in connection and coincident with the assignment to the
Transferee by Transferor of Transferor’s entire right, title and interest in and
to, and all of its obligations under, the Agreements and further certifies that
(i) the Transferee is not subject to sanctions issued by the U.S. Department of
Commerce or to whom such transfer is prohibited by the Foreign Assets Control
Regulations or any other United States regulations or laws and (ii) the
assignment to the Transferee by Transferor of Transferor’s entire right, title
and interest in and to, and all of its obligations under, the Agreements has
been made in accordance with the terms thereof.
 
                        _________________________
                 Authorized Signature
 
Signature of Guaranteed by:
(Name of Bank)




Authorized Signatory


Date:
 
 
 
 
 
 
 

TXU - *** Confirmation
Exhibit A - Form of Assignment Agreement


Exhibit A


Form of Assignment Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

TXU - *** Confirmation
Exhibit A - Form of Assignment Agreement
 


ASSIGNMENT AGREEMENT
 


 
among
 


 
[Insert Name of TXU Generation Development Company LLC’s Affiliate]
 
a [Insert type of entity]  organized under the laws of [●]
 
(“Assignor”)
 
and
 
***
 
(“Assignee”)
 
and
 
[COMPANY],
 
a [●] organized under the laws of [●]
 
(“Counterparty”)
 
 
 
 
 
 

TXU - *** Confirmation
Exhibit A - Form of Assignment Agreement

 


ASSIGNMENT AGREEMENT
 


This Assignment Agreement dated [●] [●], 200[●] (the “Agreement”) is among:
[Insert Name of TXU Generation Development Company LLC’s Affiliate], a [Insert
type of entity] organized under the laws of [●] (the “Assignor”), *** (the
“Assignee”), and [COMPANY], a [●] organized under the laws of [●] (the
“Counterparty”). Each of Assignor, Assignee and Counterparty are referred to as
a “Party” and collectively the “Parties”.
 
 [Use this clause if there are no stand-alone confirmations and all transactions
are under the COMPANY Contract] 
 
(I) WHEREAS the Assignor and the Counterparty are Parties to one or more [master
agreements] and/or general terms and conditions, each as described in Schedule
“A” attached hereto (collectively, the “COMPANY Contract”) and to those [power/
gas/ derivatives/ other] sale and purchase transactions and certain financial
derivative products related thereto (the “Transactions”) entered into pursuant
to the COMPANY Contract, copies of the confirmations evidencing such
transactions are identified as “Assigned Transactions” on Schedule “B” attached
hereto (such Transactions being hereinafter referred to as the “Assigned
Transactions”);

 
 [Use this clause if there are also stand-alone confirmations not under the
COMPANY Contract] 
 
(I) WHEREAS the Assignor and the Counterparty are parties to: (i) one or more
master agreements and/or general terms and conditions, each as described in
Schedule “A” attached hereto (collectively, the “COMPANY Contract”); (ii) those
[power/ gas/ derivatives/ other] sale and purchase transactions and certain
financial derivative products related thereto (the “Transactions”) entered into
pursuant to the COMPANY Contract, copies of the confirmations evidencing such
transactions are identified as “Master Confirmations” on Schedule “B” attached
hereto (such transactions being hereinafter referred to as the “Master
Confirmations”); as well as (iii) certain other Transactions which were
confirmed by individual written confirmations, copies of such confirmations
evidencing such Transactions also being identified as Stand-Alone Confirmations
on Schedule “B” attached hereto (such Transactions being hereinafter referred to
as the “Stand-Alone Confirmations”, and together with the Master Confirmations,
hereinafter referred to as the “AssignedTransactions”);


 
(II) WHEREAS the Assignor has agreed to assign to the Assignee and the Assignee
has agreed to accept the assignment of, all of the rights, liabilities, duties
and obligations of the Assignor under and in respect of the Assigned
Transactions but, for certainty, the Assignor will not otherwise assign to the
Assignee the COMPANY Contract itself, nor any other Transaction(s) that may be
outstanding pursuant to the terms of the COMPANY Contract or any of its rights,
title, estate or interest therein;


(III) WHEREAS according to that certain letter agreement between the Assignor
and the Assignee dated as of [●] [●], 200[●] (the “Confirmation”), the Assignor
will assign to Assignee all of Assignor’s rights, liabilities, duties and
obligations with respect to the Assigned Transactions (the “Closing”), subject
to the satisfaction of certain conditions precedent, which include obtaining the
prior consent of the Counterparty to the transfer by assignment of certain
Transactions (including the Assigned Transactions);


(IV) WHEREAS the Counterparty is willing to consent to such assignment and to
recognize and accept the Assignee as its counterparty with respect to the
Assigned Transactions in the place and stead of the Assignor pursuant to the
terms of this Agreement;
 
 
 
 
 
1

TXU - *** Confirmation
Exhibit A - Form of Assignment Agreement

 
 
 Use this clause because there is an existing *** Master Agreement under which
the Assigned Transactions will be transferred. The Assigned Transactions shall
not be governed by the COMPANY Contracts.]
 
(V) AND WHEREAS the Assignee and the Counterparty have agreed that: (i) the
Assigned Transactions shall be and be deemed to be severed from the COMPANY
Contract and made subject to and form part of the *** master agreement with the
counterparty] dated [●] [●], 200[●], [as amended,] between the Assignee and the
Counterparty (the “*** Master Agreement” and identified on Schedule “C” hereto);

 
NOW THEREFORE, for good and valuable consideration (receipt and sufficiency of
which are hereby acknowledged), the Parties hereto mutually covenant and agree
as follows:



1.  
Assignment. The Assignor hereby irrevocably assigns and transfers to the
Assignee effective from and including [●] [●], 200[●] (the “Assignment Date”)
its entire right, title, estate and interest in and to, and its rights,
liabilities, duties and obligations under, such Assigned Transaction, for the
Assignee’s sole use and benefit absolutely, subject nevertheless to the terms
and conditions of the Assigned Transaction.

 

2.  
Acceptance by Assignee. The Assignee hereby accepts the aforesaid Assigned
Transactions effective as of and from the Assignment Date for each such Assigned
Transaction, and covenants and agrees with the Assignor and the Counterparty
that from and after the Assignment Date it will be bound by, observe and
perform, carry out and fulfill all covenants and agreements, duties and
obligations required to be observed and performed by the Assignor under the
terms of the Assigned Transactions arising from and after the Assignment Date.

 

3.  
Acceptance by Counterparty. Effective as of and from the Assignment Date, the
Counterparty hereby consents to assignment and transfer of the Assigned
Transactions and accepts the Assignee as the party to perform the obligations of
Assignor under the Assigned Transactions pursuant to the terms and conditions of
the *** Master Agreement and the Counterparty agrees that it shall not make any
claim against the Assignee (including by way of set-off, book-out or termination
of the Assigned Transactions) as a consequence of or relating to: (i) any
default, breach or non-performance attributable to the Assignor under any
Assigned Transaction, the COMPANY Contract or any other transaction entered into
pursuant to the COMPANY Contract which default, breach or non-performance arises
or has arisen prior to the Assignment Date; or (ii) the observance and
performance of the covenants, representations and agreements under any Assigned
Transaction, the COMPANY Contract, or any other transaction entered into
pursuant to the COMPANY Contract or otherwise prior to the Assignment Date.

 

4.  
Release

 

  (a)
Effective as of and from the Assignment Date, the Counterparty hereby releases
and forever discharges the Assignor from further obligations to the Counterparty
with respect to the Assigned Transactions identified on Schedule “B” and of and
from any and all liability as a consequence of or relating to all manner of
action and actions, cause or causes of action, suits, debts, dues, sums of
money, claims and demands whatsoever at law or in equity arising out of, or
which are in any way related to the Assigned Transactions identified on Schedule
“B” after and including the Assignment Date; provided that, for certainty, the
foregoing shall not release or discharge the Assignor in respect of the
settlement, payment or performance of any liabilities or obligations: (i)
arising or accruing prior to the Assignment Date, but which have not been
settled, paid or performed as of the Assignment Date; or (ii) due and payable or
due to be performed after the Assignment Date, but which accrued with respect to
or otherwise related to a

 
 
 


2

TXU - *** Confirmation
Exhibit A - Form of Assignment Agreement





  
calculation period or delivery period (however defined) ending prior to the
Assignment Date (for avoidance of doubt, (i) and (ii) collectively constitute
the “Assignor Retained Liabilities”), and all such Assignor Retained Liabilities
shall be paid or performed by the Assignor in accordance with the terms of the
Assigned Transaction.




(b)  
Effective as of and from the Assignment Date, the Assignor hereby releases and
forever discharges the Counterparty from further obligations to the Assignor
with respect to the corresponding Assigned Transaction and of and from any and
all liability as a consequence of or relating to all manner of action and
actions, cause or causes of action, suits, debts, dues, sums of money, claims
and demands whatsoever at law or in equity, arising out of or which are in any
way related to, the Assigned Transactions after and including the Assignment
Date; provided that, for certainty, the foregoing shall not release or discharge
the Counterparty in respect of the settlement, payment or performance of any
liabilities or obligations: (i) arising or accruing prior to the Assignment
Date, but which have not been settled, paid or performed as of the Assignment
Date; or (ii) due and payable or due to be performed after the Assignment Date,
but which accrued with respect to or otherwise related to a calculation period
or delivery period (however defined) ending prior to the Assignment Date (for
avoidance of doubt, (i) and (ii) collectively constitute the “Counterparty
Retained Liabilities”), and all such Counterparty Retained Liabilities shall be
paid or performed by the Counterparty in accordance with the terms of each
Assigned Transaction.




(c)  
The Counterparty and the Assignee each undertake liabilities and obligations
towards the other and acquire rights against each other identical in their terms
to each Assigned Transaction (and, for the avoidance of doubt, as if the
Assignee were the Assignor and with the Counterparty remaining the Counterparty,
save for any rights, liabilities or obligations of the Counterparty with respect
to any Counterparty Retained Liabilities or the Assignor with respect to any
Assignor Retained Liabilities).




5.  
Further Assurances.The Assignor agrees that it shall, from time to time and at
all times hereafter, execute such further assurances and do all such acts and
things as may be reasonably required for the purpose of vesting in the Assignee
the rights and obligations of the Assignor in the Assigned Transactions.

 

6.  
Confirmation Under *** Master Agreement. Effective immediately as of the
Assignment Date, the Assignee and the Counterparty agree that the Assigned
Transactions, for all purposes whatsoever, are and are deemed to be subject to,
form part of, and confirmed pursuant to the terms and conditions of the ***
Master Agreement on the same basis as if these Assigned Transactions between the
Assignor and the Counterparty under the COMPANY Contract had, with effect from
and after the Assignment Date, been entered into between the Assignee and the
Counterparty under the *** Master Agreement.

 

7.  
No Assignment of COMPANY Contract. The Assignor and the Counterparty confirm and
agree that neither the COMPANY Contract nor any right, title, estate or interest
therein (other than the Assigned Transactions) are assigned to the Assignee and
such COMPANY Contract, other than the Assigned Transactions, remains in full
force and effect between the Assignor and the Counterparty, unaffected by this
Agreement.

 
 
3

 

 TXU - ***Confirmation
Exhibit A - Form of Assignment Agreement




8.  
Address for Notices.

 

  The address for the Assignee for notices under the Assigned Transactions shall
be:

 
Address:
 
Facsimile No.:
 
Telephone No.:
 
Attention:
 

 

  The address for the Counterparty for purposes of receiving any notice under
this Section 9 shall be:

 
Address:
 
Facsimile No.:
 
Telephone No.:
 
Attention:
 




  The address for the Assignor for purposes of receiving any notice under this
Section 9 shall be:

 
Address:
 
Facsimile No.:
 
Telephone No.:
 
Attention:
 

 

9.  
Enurement. This Agreement shall enure to the benefit of and be binding upon the
Parties hereto and their respective successors and assigns.

 

10.  
Counterpart Execution. This Agreement may be executed in separate counterparts
and delivered by facsimile, each of which when so executed and delivered shall
constitute the one and the same original document.

 

11.  
Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of New York, without giving effect to principles of
conflicts of laws. Any judicial action arising out of, resulting from, or in any
way relating to this Agreement shall be brought only in a state or federal court
of competent jurisdiction located in the state, county and city of New York, and
all parties to this Agreement waive any right to trial by jury in such action.
In the event such judicial proceedings are instituted by any party hereto, the
prevailing party or parties shall be entitled to award of costs and attorneys'
fees incurred in connection with such proceedings.

 

12.  
Representations, Warranties and Covenants.

 

  (a) Assignor hereby represents and warrants that it has the power and
authority to effect the sale, assignment and transfer of the Assigned
Transactions and to execute this Agreement.

 

  (b) Assignee hereby: (i) represents and warrants that it has the power and
authority to accept the sale, assignment and transfer of the Assigned
Transactions and to execute this Agreement; and (ii) agrees to be bound by the
terms of each Assigned Transaction and to

 
 
 
4

TXU - *** Confirmation
Exhibit A - Form of Assignment Agreement



perform all of the obligations thereunder in accordance with the terms thereof
and of the *** Master Agreement.



 
(c)
Counterparty hereby: (i) consents to the foregoing assignment and transfer to
Assignee; and (ii) agrees to be bound by the terms of each Assigned Transaction
and to perform all of the obligations thereunder in accordance with the terms
thereof and of the *** Master Agreement.




 
(d)
Each Party hereto represents to the others that: (i) this Agreement and, as to
Counterparty and Assignee, the Assigned Transactions, do not and will not
violate or conflict with its charter or by-laws (or comparable constitutive
documents), any statute, law, rule, regulation or ordinance, or any judgment,
order, consent order, stipulated agreement, writ, injunction, or decree of, any
court, governmental agency or any other regulated entity applicable to it or any
agreement to which it is a party or by which it or any of its property is bound;
(ii) its obligations hereunder and, as to Counterparty and Assignee, under the
Assigned Transactions are legal, valid and binding on it, and enforceable in
accordance with their terms; (iii) the execution, delivery and performance of
this Agreement, any Assigned Transactions or the performance by Assignor of its
obligations thereunder or hereunder does not and will not require any consent,
approval, authorization or other order of, action by, filing with or
notification to, any court or administrative or governmental body; and (iv) the
person signing this Agreement for such Party is an officer, director, and/or
partner of such Party and is authorized and duly empowered to do so.




 
(e)
Each Party hereto represents to the others that it: (i) is not relying upon any
representations or warranties of other Parties to this Agreement other than
those expressly set forth in this Agreement; (ii) has entered into this
Agreement with a full understanding of the material terms and risks of the same;
and (iii) has made its decisions (including regarding the suitability thereof)
based upon its own judgment and any advice from such advisors as it deemed
necessary and not in reliance upon any view expressed by other Parties to this
Agreement.




13.  
Contingency.  In the event that the Closing with respect to the Assigned
Transactions does not occur for any reason within [●] [(●)]days of the date of
this Agreement, this Agreement shall terminate as of that date with respect to
such Assigned Transaction, and in the event of such termination and with respect
to any such Assigned Transaction; (i) this Agreement shall be null and void and
of no force and effect; (ii) the Assignor’s interests in the Assigned
Transaction shall not be assigned to the Assignee; (iii) any credit support
posted by the Assignee or the Counterparty for the benefit of the other party
with respect to the Assigned Transaction shall automatically terminate and be of
no force and effect (and any guaranty shall be returned to the entity providing
such); and (iv) the Assignee and the Counterparty shall have no further
obligations to each other with respect to this Agreement or the Assigned
Transaction.

 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK
 
 
 
5

TXU - *** Confirmation
Exhibit A - Form of Assignment Agreement
 


THIS AGREEMENT executed effective as of the day and year first above written.


 
            ASSIGNOR:


            [COMPANY Entity]




            By:    ____________________________________
            Name:       ____________________________________
            Title:         ____________________________________




            ASSIGNEE:


            ***




            By:    ___________________________________
            Name:       ___________________________________
            Title:         ___________________________________




            COUNTERPARTY:


            [Insert Name of TXU Generation Development  Company LLC’s Affiliate]


            By:    __________________________________
            Name:       __________________________________ 
            Title:         __________________________________       



 
 
 
 
 
 
        

6

TXU - *** Confirmation
Exhibit A - Form of Assignment Agreement
 
 


SCHEDULE A


 
“COMPANY Contract”
 


[See [master agreements] between [Counterparty] and [COMPANY] dated [●] [●],
[●]]

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7

TXU - *** Confirmation
Exhibit A - Form of Assignment Agreement
 


SCHEDULE B


“Assigned Transactions”




[See Attached summary and copies of Assigned Transactions]
 
 
 

 

 
“Master Confirmations”




[See Attached summary and copies of Master Confirmations]




“Stand-Alone Confirmations”




[See Attached summary and copies of Stand-Alone Confirmations]

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8

TXU - *** Confirmation
Exhibit A - Form of Assignment Agreement


SCHEDULE C


“***Master Agreement”
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9

TXU - *** Confirmation
Exhibit B - Form of Novation Agreement
 


Exhibit B


Form of Novation Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

TXU - *** Confirmation
Exhibit B - Form of Novation Agreement


NOVATION AGREEMENT


dated as of [●] [●], 200[●] (the “Effective Date”)


AMONG:
[Company] (the “Remaining Party”), [Insert Name of TXU Generation Development
Company LLC’s Affiliate] (the “Transferor”)


AND
*** (the “Transferee”).




The Transferor and the Remaining Party have entered into one or more
Transactions as identified in the attached Annex 1 (each an “Old Transaction”),
each evidenced by one or more Confirmations (each an “Old Confirmation”)
attached hereto as Annex 1 subject to one or more [master agreements] between
the Remaining Party and the Transferor (each an “Old Agreements”) as identified
in the attached hereto Annex 2.


The Remaining Party and the Transferee have entered into one or more [master
agreements] (each a “New Agreement”) identified in the attached Annex 3.


With effect from and including [●] [●], 200[●] (the “Novation Date”) the
Transferor wishes to transfer by novation to the Transferee, and the Transferee
wishes to accept the transfer by novation of, all the rights, liabilities,
duties and obligations of the Transferor under and in respect of each Old
Transaction, with the effect that the Remaining Party and the Transferee enter
into one or more new transactions (each a “New Transaction”) between them having
terms identical to those of each Old Transaction, as more particularly described
below and as identified in the attached hereto Annex 4.


The Remaining Party wishes to accept the Transferee as its sole counterparty
with respect to the New Transactions.


The Transferor and the Remaining Party wish to have released and discharged, as
a result and to the extent of the transfer described above, their respective
obligations under and in respect of the Old Transactions.


Accordingly, the parties agree as follows: ---


1.    Definitions.


Terms defined in the Old Agreements are used herein as so defined, unless
otherwise provided herein.


2.    Transfer, Release, Discharge and Undertakings.
 
With effect from and including the Novation Date and in consideration of the
mutual representations, warranties and covenants contained in this Novation
Agreement and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged by each of the parties):
 

  (a) the Remaining Party and the Transferor are each released and discharged
from further obligations to each other with respect to each Old Transaction and
their respective rights against each other thereunder are cancelled, provided
that such release and discharge shall

 


*** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.


1


TXU - *** Confirmation
Exhibit B - Form of Novation Agreement
 
 

    not affect any rights, liabilities or obligations of the Remaining Party or
the Transferor with respect to payments or other obligations due and payable or
due to beperformed on or prior to the Novation Date, and all such payments and
obligations shall be paid or performed by the Remaining Party or the Transferor
in accordance with the terms of the Old Transaction;

 

  (b) in respect of each New Transaction, the Remaining Party and the Transferee
each undertake liabilities and obligations towards the other and acquire rights
against each other identical in their terms to each corresponding Old
Transaction (and, for the avoidance of doubt, as if the Transferee were the
Transferor and with the Remaining Party remaining the Remaining Party, save for
any rights, liabilities or obligations of the Remaining Party or the Transferor
with respect to payments or other obligations due and payable or due to be
performed on or prior to the Novation Date);

 

  (c) each New Transaction shall be governed by and form part of the applicable
New Agreement and the Transferee and the Remaining Party shall enter into a
New   Confirmation specifying the terms of each New Transaction pursuant to the
Applicable New Agreement; provided, however, that any failure of either the
Transferee or the Remaining Party to enter into such Confirmations shall not
affect the rights and obligations of the Transferor pursuant to this Novation
Agreement. Each New Transaction shall be deemed confirmed by this Novation
Agreement, all applicable Annexes and New Confirmations, and, accordingly, this
Novation Agreement, including each Annex, Schedule and Attachment shall be
deemed to constitute a “Confirmation” within the meaning of each New Agreement
that supplements, form a part of and is subject to the New Agreement;

 

  (d) the offices of the Remaining Party and the Transferee for purposes of each
New Transaction shall be as specified in Annex 5 and the offices of the
Transferor for purposes of the Old Transaction shall have been as also specified
in Annex 5 attached hereto; the account details of the Transferee and the
Remaining Party for each New Transaction will be as set forth on Annex 6 hereto;
and

  

  (e)  after the Novation Date, the Remaining Party and the Transferee may issue
or exchange Confirmations (each a “Reconfirming Confirmation”) reconfirming each
New Transaction confirmed hereby containing terms as set forth or referred to in
this Section 2, it being understood and agreed that the failure by either the
Transferee or the Remaining Party to issue, exchange or enter into such
Reconfirming Confirmation shall not affect either: (A) the respective rights and
obligations of the Remaining Party and the Transferee under this Agreement or
each New Transaction; or (B) the rights and obligations of the Transferor under
this Novation Agreement.

   
 
3.  Representations and Warranties
 
   (a)           On the date of the Novation Agreement:
 

    (i) Transferee hereby: (A) represents and warrants that it has the power and
authority to accept the sale, novation and transfer of each Old Transaction and
to execute this Novation Agreement; (B) agrees to be bound by the terms of each
New Transaction and to perform all of the obligations thereunder in accordance
with the terms thereof on and from the Novation Date; and (C) represents and
warrants that the execution, delivery and performance of this Novation
Agreement, each New Transaction or the performance by Transferee of its
obligations thereunder or hereunder does not and

  
 
 
2

 TXU - *** Confirmation
Exhibit B - Form of Novation Agreement
 
 

      will not require any consent, approval, authorization or other order of,
action by, filing with or notification to, any court or administrative or
governmental body.

 

    (ii) Remaining Party hereby: (A) consents to the foregoing novation and
transfer to Transferee; (B) agrees to be bound by the terms of each New
Transaction and to perform all of the obligations thereunder in accordance with
the terms hereof and thereof on and from the Novation Date; and (C) the
execution, delivery and performance of this Novation Agreement, each New
Transaction or the performance by the Remaining Party of its obligations
thereunder or hereunder does not and will not require any consent, approval,
authorization or other order of, action by, filing with or notification to, any
court or administrative or governmental body.

 

    (iii) Transferor hereby represents and warrants: (A) it has the power and
authority to effect the sale, novation and transfer of each Old Transaction and
to execute this Novation Agreement; and (B) the execution, delivery and
performance of this Novation Agreement or the performance by Transferor of its
obligations hereunder does not and will not require any further consent,
approval, authorization or other order of, action by, filing with or
notification to, any court or administrative or governmental body, that has not
been obtained.

 

 
(b)
The Transferor makes no representation or warranty and does not assume any
responsibility with respect to the legality, validity, effectiveness, adequacy
or enforceability of any New Transaction or the New Agreement or any documents
relating thereto and assumes no responsibility for the condition, financial or
otherwise, of the Remaining Party, the Transferee or any other person or for the
performance and observance by the Remaining Party, the Transferee or any other
person of any of its obligations under any New Transaction or the New Agreement
or any document relating thereto and any and all such conditions and warranties,
whether express or implied by law or otherwise, are hereby excluded.

 

  (c) Each of the Remaining Party and the Transferee represents for itself to
the other as of the date that it enters into this Novation Agreement that:

 

    (i)
Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Novation Agreement and the transactions
contemplated hereby (the “Novation Transactions”) and as to whether the Novation
Transactions are appropriate or proper for it based upon its own judgment and
upon advice from such advisers as it has deemed necessary. It is not relying on
any communication (written or oral) of the other party as investment advice or
as a recommendation to enter into the Novation Transactions, it being understood
that information and explanations related to the terms and conditions of the
Novation Transactions shall not be considered to be investment advice or a
recommendation to enter into the Novation Transactions. No communication
(written or oral) received from the other party shall be deemed to be an
assurance or guarantee as to the expected results of the Novation Transactions.
 

 

    (ii) Assessment and Understanding. It is capable of assessing the merits of
and understanding (on its own behalf or through independent professional
advice), and understands and accepts the terms and conditions and risks of the
Novation Transactions. It is also capable of assuming, and assumes, the risks of
the Novation Transactions.

 
 
 
3

 TXU - *** Confirmation
Exhibit B - Form of Novation Agreement



    (iii)  Status of the Parties. Neither party hereto is acting as a fiduciary
for or adviser to any other party hereto in respect of the Novation
Transactions; and each party hereto represents to the others that: (A) this
Novation Agreement and, on and from the Novation Date, the New Transactions, do
not and will not violate or conflict with its charter or by-laws (or comparable
constitutive documents), any statute, law, rule, regulation or ordinance, or any
judgment, order, consent order, stipulated agreement, writ, injunction, or
decree of, any court, governmental agency or any other regulated entity
applicable to it or any agreement to which it is a party or by which it or any
of its property is bound; (B) its obligations hereunder and, on and from the
Novation Date, under the New Transaction are legal, valid and binding on it, and
enforceable in accordance with their terms; and (C) the person signing this
Novation Agreement for such party is an officer, director, and/or partner of
such party and is authorized and duly empowered to do so.

 
 

 4. Counterparts.

 

  This Novation Agreement (and each amendment, modification and waiver in
respect of it) may be executed and delivered in counterparts (including by
facsimile transmission), each of which will be deemed an original.

 
 

 5. Costs and Expenses.

 

  The parties will each pay their own costs and expenses (including legal fees)
incurred in connection with this Novation Agreement and as a result of the
negotiation, preparation and execution of this Novation Agreement.

 
 

6.
Amendments.

 

  No amendment, modification or waiver in respect of this Novation Agreement
will be effective unless in writing (including a writing evidenced by a
facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or electronic messages on an electronic messaging system.

 
 
7.
(a) Governing Law and Jurisdiction.

 

    This Novation Agreement will be governed by and construed in accordance with
the laws of the State of New York without reference to the conflict of laws
provisions thereof. Any judicial action arising out of, resulting from, or in
any way relating to this Novation Agreement may be brought in a state or federal
court of competent jurisdiction located in the state, county and city of New
York.

 

 
(b)
Waiver of Jury Trial.

 

    Each party waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in respect of any suit, action or
proceeding relating to this Novation Agreement. Each party certifies that no
representative, agent or attorney of the other party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit
action or proceeding, seek to enforce the foregoing waiver.

 

 


 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]


 
 
4

TXU - *** Confirmation
Exhibit B - Form of Novation Agreement
 


IN WITNESS WHEREOF the parties have executed this Novation Agreement on the
respective dates specified below with effect from and including the Effective
Date.











      (Name of Remaining Party)    (Name of Transferor)

 
 

By:   By: Name:   Name: Title:   Title: Date:   Date:


 
 

   

Name of Transferee





 





By:   Name:   Title:   Date:  

 
 
 
 
 
 
 
 
 
5

 TXU - *** Confirmation
Exhibit B - Form of Novation Agreement
 
 


ANNEX 1


[Old Transactions to be discharged - listed; and
Old Confirmations in Parts A-Z (if not listed, then actually attached)]




------------------------------------------
ANNEX 2


[Old Agreements - listed]




--------------------------------------------
ANNEX 3


New Agreements
Between
Transferee and [Remaining Party]






--------------------------------------------
ANNEX 4




[New Transactions (Confirmations in Parts A - Z)]


------------------------------------------


ANNEX 5


[Offices of Transferor; Remaining Party and the Transferee]


-------------------------------------


ANNEX 6


[Transferee account details
Remaining Party account details]
 
 
 
 
 
6

TXU - *** Confirmation
Exhibit A - Form of Assignment Agreement
 












 
ASSIGNMENT AGREEMENT
 


 
among
 


 
[Insert Name of TXU Generation Development Company LLC’s Affiliate]
 
a [Insert type of entity]  organized under the laws of [●]
 
(“Assignor”)
 
and
 
***
 
(“Assignee”)
 
and
 
[COMPANY],
 
a [●] organized under the laws of [●]
 
(“Counterparty”)
 


 


 
Dated as of [●] [●], [●]
 



*** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
 
1

 